CREDIT AGREEMENT

Dated July 31, 2006,

by and among

LEAF FINANCIAL CORPORATION

and

LEAF FUNDING, INC.,

as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME

PARTIES HERETO,

as the Lenders,

and

NATIONAL CITY BANK,

as the Agent for the Lenders

 



--------------------------------------------------------------------------------



Table of Contents

 

 

 

 

PAGE

 

 

 



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.1

 

Defined Terms

1

Section 1.2

 

Use of Defined Terms

22

Section 1.3

 

Cross-References

22

Section 1.4

 

Accounting and Financial Determinations

22

ARTICLE II REVOLVING CREDIT FACILITY

23

Section 2.1

 

Revolving Loans

23

Section 2.2

 

Reduction of Aggregate Commitment Amount

23

Section 2.3

 

Borrowing Procedures

23

Section 2.4

 

Continuation and Conversion Elections

24

Section 2.5

 

Funding

24

Section 2.6

 

Swingline Loans

24

Section 2.7

 

Notes

25

Section 2.8

 

Appointment of Agent for the Borrowers

26

Section 2.9

 

Absolute Obligations

26

Section 2.10

 

Partial Releases

27

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

27

Section 3.1

 

Repayments and Prepayments; Application

27

Section 3.2

 

Interest Provisions

28

Section 3.3

 

Fees

29

ARTICLE IV CERTAIN LIBOR AND OTHER PROVISIONS

30

Section 4.1

 

LIBOR Lending Unlawful

30

Section 4.2

 

Deposits Unavailable

30

Section 4.3

 

Increased LIBOR Loan Costs, etc.

30

Section 4.4

 

Funding Losses

31

Section 4.5

 

Increased Capital Costs

31

Section 4.6

 

Taxes

31

Section 4.7

 

Payments, Computations, etc.

34

Section 4.8

 

Sharing of Payments

34

Section 4.9

 

Setoff

35

Section 4.10

 

Mitigation; Time Limitation

35

Section 4.11

 

Replacement of Lenders

36

ARTICLE V CONDITIONS TO CREDIT EXTENSIONS

37

Section 5.1

 

Initial Loan

37

Section 5.2

 

All Loans

40

i

--------------------------------------------------------------------------------



 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

40

Section 6.1

 

Organization, etc.

40

Section 6.2

 

Due Authorization, Non-Contravention, etc.

41

Section 6.3

 

Government Approval, Regulation, etc.

41

Section 6.4

 

Validity, etc.

41

Section 6.5

 

Financial Information

41

Section 6.6

 

No Material Adverse Effect; Compliance with Laws

42

Section 6.7

 

Litigation

42

Section 6.8

 

Subsidiaries

42

Section 6.9

 

Ownership of Properties

42

Section 6.10

 

Taxes

42

Section 6.11

 

Pension and Welfare Plans

43

Section 6.12

 

Environmental Warranties

43

Section 6.13

 

Accuracy of Information

44

Section 6.14

 

Margin Stock

44

Section 6.15

 

Foreign Assets Control Regulations

44

Section 6.16

 

Labor Relations; Management Agreements

44

Section 6.17

 

Insurance

45

Section 6.18

 

Collateral Documents

45

Section 6.19

 

Compliance with OFAC Rules and Regulations

45

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

45

Section 7.1

 

Financial Statements and Projections

45

Section 7.2

 

Certificates

46

Section 7.3

 

Other Reports

46

Section 7.4

 

Notice of Litigation and Other Matters

47

Section 7.5

 

Accuracy of Information

48

ARTICLE VIII AFFIRMATIVE COVENANTS

48

Section 8.1

 

Maintenance of Existence; Compliance with Laws, etc.

48

Section 8.2

 

Maintenance of Properties

49

Section 8.3

 

Insurance

49

Section 8.4

 

Visitations, Books and Records, Field Audits

49

Section 8.5

 

Environmental Law Covenant

50

Section 8.6

 

Use of Proceeds

50

Section 8.7

 

Future Subsidiaries, Security, etc.

51

Section 8.8

 

Procedures to Ensure Information Dissemination

51

Section 8.9

 

Further Assurances

51

Section 8.10

 

Maintenance of Assets

52

Section 8.11

 

CP Facility Availability

53

ARTICLE IX FINANCIAL COVENANTS

53

Section 9.1

 

Maximum Senior Leverage Ratio

53

Section 9.2

 

Minimum Interest Coverage Ratio

53

Section 9.3

 

Minimum Adjusted Tangible Net Worth

53

ii

--------------------------------------------------------------------------------



 

ARTICLE X NEGATIVE COVENANTS

54

Section 10.1

 

Business Activities

54

Section 10.2

 

Indebtedness

54

Section 10.3

 

Liens

55

Section 10.4

 

Investments

56

Section 10.5

 

Restricted Payments

56

Section 10.6

 

Issuance of Capital Securities

57

Section 10.7

 

Consolidation, Merger, etc.

57

Section 10.8

 

Sale of Assets

57

Section 10.9

 

Transactions with Affiliates

57

Section 10.10

 

Restrictive Agreements

58

Section 10.11

 

Sale and Leaseback

58

Section 10.12

 

Amendment to Material Documents

58

Section 10.13

 

Hedging Obligations

59

Section 10.14

 

Accounting Changes

59

Section 10.15

 

Subordinated Debt

59

Section 10.16

 

Upstream Limitations

59

ARTICLE XI EVENTS OF DEFAULTS AND REMEDIES

59

Section 11.1

 

Events of Default

59

Section 11.2

 

Action if Bankruptcy

62

Section 11.3

 

Action if Other Event of Default

62

Section 11.4

 

Application of Proceeds

62

ARTICLE XII THE AGENT

63

Section 12.1

 

Actions

63

Section 12.2

 

Funding Reliance, etc.

63

Section 12.3

 

Exculpation

64

Section 12.4

 

Successor

64

Section 12.5

 

Loans by Agent

64

Section 12.6

 

Credit Decisions

65

Section 12.7

 

Reliance by Agent

65

Section 12.8

 

Defaults

65

ARTICLE XIII MISCELLANEOUS

66

Section 13.1

 

Waivers, Amendments, etc.

66

Section 13.2

 

Notices; Time

67

Section 13.3

 

Payment of Costs and Expenses

68

Section 13.4

 

Indemnification

69

Section 13.5

 

Survival

70

Section 13.6

 

Severability

70

Section 13.7

 

Headings

70

Section 13.8

 

Execution in Counterparts, Effectiveness, etc.

70

Section 13.9

 

Governing Law; Entire Agreement

70

Section 13.10

 

Successors and Assigns

71

Section 13.11

 

Assignments and Participations in Loans; Register

71

Section 13.12

 

Other Transactions

74

Section 13.13

 

Forum Selection and Consent to Jurisdiction

74

Section 13.14

 

Waiver of Jury Trial

75

Section 13.15

 

USA Patriot Act

75

iii

--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS

 

Schedule I

-

Initial Commitments

Schedule 1.1

-

Existing Purchase Agreements

Schedule 6.7

-

Litigation

Schedule 6.8

-

Capitalization

Schedule 6.9

-

Real Property

Schedule 6.11

-

Pension and Welfare Plans

Schedule 6.12

-

Environmental Disclosures

Schedule 10.2

-

Existing Indebtedness

Schedule 10.3

-

Existing Liens

Schedule 10.4

-

Existing Investments

Schedule 10.8

-

Contract Assignment Form

Schedule 10.9

-

Transactions with Affiliates

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Swingline Note

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

Form of Borrowing Base Certificate

Exhibit D

-

Form of Continuation/Conversion Notice

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

Form of Lender Assignment Acceptance

iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated July 31, 2006, is by and among LEAF FINANCIAL
CORPORATION, a Delaware corporation (“LEAF Financial”), and LEAF FUNDING, INC.,
a Delaware corporation (“LEAF Funding” and together with LEAF Financial, each
individually a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), the various financial institutions and other
Persons from time to time parties hereto (the “Lenders”), and NATIONAL CITY
BANK, a national banking association (“National City”), as administrative agent
and collateral agent for the Lenders (in such capacity, the “Agent”).

BACKGROUND

The Borrowers have requested a revolving credit facility, which the Lenders have
agreed to extend to the Borrowers on the terms and conditions of this Agreement
for use by the Borrowers to refinance certain existing indebtedness of the
Borrowers, to pay associated fees and expenses, and to finance ongoing working
capital needs, capital expenditures, and other general corporate purposes of the
Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and intending to be
legally bound hereby, such parties hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms. The following terms, when used in this Agreement,
including its preamble and background, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):

“Adjusted Base Rate” means, on any date and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum (rounded upward, if necessary, to the
next highest 1/100 of 1%) equal to the higher of (a) the Base Rate in effect on
such day, and (b) the sum of the Federal Funds Rate in effect on such day plus ½
of 1%. Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect simultaneously with each change in the
Adjusted Base Rate. The Agent will give notice promptly to the Borrowers and the
Lenders of changes in the Adjusted Base Rate; provided that the failure to give
such notice shall not affect the Adjusted Base Rate in effect after such change.

“Adjusted EBITDA” means, for any Person and its consolidated Subsidiaries, for
any applicable period, EBITDA for such period, plus any amounts excluded from
Interest Expense pursuant to clause (c) of the definition of Interest Expense.

“Adjusted Tangible Net Worth” means, as of any date, the sum on such date of (a)
Tangible Net Worth plus (b) Subordinated Debt.



--------------------------------------------------------------------------------



“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent to a Lender.

“Affected Lender” is defined in Section 4.11(a).

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding however, any trustee under, or any committee with responsibility for
administering, any Plan). “Control” of a Person means the power, directly or
indirectly, (a) to vote 5% or more of the Capital Securities (on a fully diluted
basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable), or (b) to
direct or cause the direction of the management and policies of such Person
(whether by contract or otherwise).

“Agent” is defined in the preamble and includes each other Person appointed as
the successor Agent pursuant to Section 12.4.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments to
make Revolving Loans hereunder, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof. On the Closing Date, the
Aggregate Commitment is One Hundred Fifty Million Dollars ($150,000,000).

“Aggregate Original Net Equipment Cost” means, as of any date of determination,
an amount equal to the sum of the Original Net Equipment Costs of all Equipment
then subject to an Eligible Contract.

“Aggregate Net Present Value” means, as of any date of determination, an amount
equal to the sum of the Net Present Values of all Eligible Contracts.

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Closing Date and as thereafter from time to time amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.

“Applicable Margin” means, (a) as to any Base Rate Loan, 0.0%, and (b) as to any
LIBOR Loan, 1.50%.

“Assignee Lender” is defined in Section 13.11(a).

“Authorized Officer” means any of the president, the chief executive officer,
the chief operating officer, the chief financial officer or the treasurer of
LEAF Financial or such other representative of any Borrower as may be designated
in writing by any one of the foregoing with the consent of the Agent, such
consent not to be unreasonably withheld; and, with respect to financial
statements, financial covenants and borrowing base calculations, the chief
financial officer, chief executive officer, chief operating officer or the
treasurer of LEAF Financial.

“Average Availability” means, as of any date of determination, the excess of (a)
the aggregate amount of Commitments of all Lenders over (b) the daily average
of the aggregate principal amount of all Revolving Loans (other than Swingline
Loans),  as determined for the Fiscal Quarter immediately preceding the date of
determination.

-2-

--------------------------------------------------------------------------------



“Base Rate” means, at any time, the rate of interest then most recently
established by the Agent in Cleveland, Ohio, as its base rate for U.S. dollars
loaned in the United States. The Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Agent in connection with extensions of
credit.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Adjusted Base Rate.

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Borrower” means, individually, and “Borrowers” means, individually and
collectively, LEAF Financial and LEAF Funding, together with their successors
and permitted assigns.

“Borrowing” means the Loans of the same type and, in the case of LIBOR Loans,
having the same Interest Period made by all Lenders required to make such Loans
on the same Business Day and pursuant to the same Borrowing Request.

“Borrowing Base” means at any time the lesser of (a) ninety percent (90%) of the
then Aggregate Net Present Value, and (b) one hundred percent (100%) of the
Aggregate Original Net Equipment Cost; provided that, in performing such
calculation, the Aggregate Net Present Value and Aggregate Original Net
Equipment Cost shall be reduced by such amount as may be necessary in order
that: (i) no more than an amount equal to five percent (5%) of the Aggregate
Commitment is attributable to any single Lessee; (ii) no more than an amount
equal to ten percent (10%) of the Aggregate Commitment is attributable to
progress payments; (iii) none of either such amount is attributable to any
Contract or Equipment the value of which has been used in six months or more of
previous calculations of the Borrowing Base, except with respect to any Contract
(and any related Equipment) with a payment period of not greater than 12 months
from the date of the first scheduled payment thereunder, as to which, no more
than an amount equal to twenty percent (20%) of the Aggregate Commitment is
attributable to such Contracts (and any related Equipment); (iv) no more than an
amount equal to five percent (5%) of the Aggregate Commitment is attributable to
Contracts whereby the related lessee is an Affiliate of any Borrower; and (v) no
more than an amount equal to twenty percent (20%) of the Aggregate Commitment is
attributable to Contracts with initial stated terms of greater than 120 months.

“Borrowing Base Certificate” means a certificate duly completed and executed by
an Authorized Officer, substantially in the form of Exhibit C hereto.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer, substantially in the form of Exhibit B hereto.

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
Cleveland, Ohio, and (b) relative to the making, continuing, prepaying or
repaying of any LIBOR Loans, any day which is a Business Day described in clause
(a) above and which is also a day on which dealings in Dollars are carried on in
the London interbank eurodollar market.

-3-

--------------------------------------------------------------------------------



“Capital Expenditures” means, with respect to any Person, for any period, the
aggregate amount of all expenditures of such Person for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures.

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including partnership interests or limited liability company
interests), participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.

“Capitalized Lease Liabilities” means, which respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capital leases, and the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
premium or a penalty.

“Cash Equivalent Investment” means, at any time: (a) any direct obligation of
(or unconditionally guaranteed by) the United States or a State thereof (or any
agency or political subdivision thereof, to the extent such obligations are
supported by the full faith and credit of the United States or a State thereof)
maturing not more than one year after such time; (b) commercial paper maturing
not more than 270 days from the date of issue, which is issued by (i) a
corporation (other than an Affiliate of any Obligor) organized under the laws of
any State of the United States or of the District of Columbia and rated A-1 or
higher by S&P or P-1 or higher by Moody’s, or (ii) any Lender (or its holding
company) rated A-1 or higher by S&P or P-1 or higher by Moody’s; (c) any
certificate of deposit, time deposit or bankers acceptance, maturing not more
than one year after its date of issuance and overnight bank deposits, which is
issued by either (i) any bank organized under the laws of the United States (or
any State thereof) and which has (x) a credit rating of A2 or higher from
Moody’s or A or higher from S&P and (y) a combined capital and surplus greater
than $500,000,000, or (ii) any Lender; (d) any repurchase agreement having a
term of 30 days or less entered into with any Lender or any commercial banking
institution satisfying the criteria set forth in clause (c)(i) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder; or (e) any money market fund,
90% of the assets of which are comprised of any of the items specified in
clauses (b) and (c) above and as to which withdrawals are permitted at least
every 90 days and which do not have restrictions on liquidation rights.

“Casualty Payment” means, as to any Contract, any payment under such Contract,
made in connection with an Event of Loss with respect to any Equipment subject
to such Contract, that terminates all or a portion of the related Lessee’s
obligation to make subsequent Lease Payments pursuant to the terms of such
Contract.

-4-

--------------------------------------------------------------------------------



“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Change in Control” means if: (a) the Parent shall cease to directly own and
control one hundred percent (100%) of the outstanding Capital Securities of
Resource Leasing; (b) Resource Leasing shall cease to directly own and control a
majority of the outstanding Capital Securities of LEAF Financial; or (c) LEAF
Financial shall cease to directly own and control one hundred percent (100%) of
the outstanding Capital Securities of LEAF Funding.

“Closing Date” means the date this Agreement becomes effective pursuant to
Section 5.1.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, supplemented, reformed or otherwise modified from time
to time.

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Borrower that is the subject of a Lien granted pursuant to a Credit
Document to the Agent to secure the whole or any part of the Obligations or any
guarantee thereof, and shall include all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing.

“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment or Swingline Commitment.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer, substantially in the form of Exhibit E hereto, together with
such changes thereto as the Agent may from time to time reasonably request for
the purpose of monitoring the Borrowers’ compliance with the financial covenants
contained herein.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is surety for or
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) any
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Securities of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the maximum amount of the debt,
obligation or other liability guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer, substantially in the
form of Exhibit D hereto.

“Contract” means (i) a lease, loan or contract for use, hire or purchase of
equipment, (ii) a practice acquisition loan, (iii) an ultimate net loss loan,
(iv) other commercial contracts such as service and maintenance agreements, or
(v) receivable financings secured by non-equipment collateral such as real
estate, together with any assignments thereof and any delivery and acceptance
certificate therefor, any guaranties and amendments, addendums and other
modifications thereto.

-5-

--------------------------------------------------------------------------------



“Contract File” means, with respect to any item of Equipment (or Contract):

(a) if subject to a Contract secured by such Equipment, the original (or a
certified copy of the original) counterpart thereof that constitutes “chattel
paper” for purposes of the UCC, if the Original Price for such Equipment is
$250,000 or greater, or, for any Contract which does not constitute “chattel
paper” (or for which the Original Price is an amount less than $250,000), a true
and complete copy of the originally executed Contract; provided, however, for
any Contract executed after the date of this Agreement, the Contract File shall
contain an original counterpart or complete copy, as applicable, no later than
ten (10) days after such Contract is executed;

(b) with respect to any Contract in excess of $100,000, evidence or verification
of an insurance policy covering such risks and amounts and otherwise complying
with the requirements of the Servicing Standard and the related Contract for any
related Equipment (except where the related Lessee is self-insured in accordance
with the terms of this Agreement);

(c) any loan or security agreement relating to such Equipment (or Contract) or
any Contract related thereto, together with originals of any notes, instruments
or documents relating thereto;

(d) each receipt of acceptance by the applicable Lessee of such Equipment (or
Contract), if any;

(e) with respect to such Equipment (or Contract), each guaranty of any related
Contract, if any;

(f) each UCC financing statement, as filed, which relates to such Equipment (or
Contract) or any related Contract, if any;

(g) each amendment of any related Contract, if any; and

(h) each assignment of any related Contract, if any.

“Contract Payment” means, with respect to any Contract, the minimum monthly or
other periodic contractual rental or loan payment required to be made
thereunder.

“Control Agreement” means an agreement in form and substance satisfactory to the
Agent which provides for the Agent to have “control” (as defined in
Section 8-106(c) and (d) of the UCC, as such term relates to an uncertificated
security or a security entitlement (as such terms are defined therein) or as
used in Section 9-104 of the UCC, as such term relates to Deposit Accounts).

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with any Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

-6-

--------------------------------------------------------------------------------



“CP Facility” means any commercial paper conduit facility, securitization
facility, warehouse line or similar credit facility maintained by any LEAF SPE.

“Credit Documents” collectively means this Agreement, the Fee Letter, the Notes,
the Security Agreement, the Guaranty, the Intercreditor Agreement, the Lockbox
Agreement, any Control Agreement and each other agreement pursuant to which the
Agent is granted a Lien to secure the Obligations, and each other agreement,
certificate, document or instrument delivered in connection with any Credit
Document, whether or not specifically mentioned herein or therein; provided that
such term shall not include any Secured Hedging Agreement.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulted Contract” means any Contract for which: (a) any Contract Payment (or
portion thereof) owing thereunder is more than 61 days delinquent (measured from
its contractual due date); (b) the related Lessee is in default under any other
provision of such Contract not dealt with in clause (a) and any applicable grace
and/or cure period set forth in such Contract has expired and a Borrower has in
accordance with its normal procedures declared such Contract to be in default;
or (c) a Borrower has otherwise determined that the remaining amounts owing by
the Lessee under such Contract are expected to be uncollectible.

“Defaulting Lender” is defined in Section 4.11(a).

“Deposit Accounts” means any and all demand, time, savings, passbook, lockbox or
other accounts with a bank or other financial institution, including general
deposit and cash concentration accounts, in which any cash, payments or receipts
of or for the benefit of any Borrower are or are to be deposited, and all
deposits therein and investments thereof, whether now or at any time hereafter
existing.

“Disposition” means any (a) sale, transfer, lease or other conveyance (including
by way of merger, condemnation, casualty loss or sale/leaseback) of, (b) the
granting of options or other rights to sell, transfer, lease or otherwise
convey, any, or (c) the receipt of any condemnation, insurance or similar
proceeds with respect to any casualty loss of, any Borrower’s assets (including
the sale of Contracts, Equipment or accounts receivables and the sale of Capital
Securities, but not including an issuance of Capital Securities) to any other
Person (other than to another Borrower) in a single transaction or event or
series of related transactions or events.

“Dollar” and the sign “$” mean lawful money of the United States.

“EBITDA” means, for any Person and its consolidated Subsidiaries, for any
applicable period, without duplication for any item set forth below, the sum of
Net Income, plus, to the extent deducted in determining Net Income, the sum of
amounts attributable to (a) Interest Expense, (b) income tax expense, (c)
depreciation and (d) amortization.

“Eligible Contract” means a Contract owned by a Borrower that, as of any date of
determination, complies with the covenants set forth in this Agreement and each
of the following requirements:

-7-

--------------------------------------------------------------------------------



(a) Such Contract originated in the ordinary course of a Borrower’s business and
is not a Defaulted Contract;

(b) Such Contract is a legal, valid and binding full recourse payment obligation
of the related Lessee enforceable in accordance with its terms (except as may be
limited by applicable insolvency, bankruptcy, moratorium, reorganization, or
other similar laws affecting enforceability of creditors’ rights generally and
the availability of equitable remedies) and is in full force and effect, is not
subject to any defense, counterclaim or right of setoff, and has not been
satisfied, subordinated or rescinded;

(c) The initial stated term of such Contract is not greater than 180 months;

(d) With the exception of any Contracts with a Governmental Authority required
by law to have provisions to the contrary, the Lessee’s obligations under such
Contract are “hell or high water” obligations that are, among other
characteristics, non-cancelable, unconditional and not subject to any right of
set-off, rescission, counterclaim, offset, reduction or recoupment except that,
upon making of a Casualty Payment under such Contract, the obligation of the
related Lessee to make Lease Payments thereunder may be reduced accordingly;

(e) Such Contract contains provisions requiring the Lessee to pay all sales,
use, excise, rental, property or similar taxes imposed on or with respect to any
related Equipment and to assume all risk of loss, damage, or destruction of such
Equipment, and such Contract requires the Lessee to maintain any related
Equipment in good and workable order and to obtain and maintain liability
insurance, physical damage insurance and liability insurance on such Equipment
subject thereto and to name the lessor (including any private label lessor) or
lender under the Contract as a loss payee and an additional insured with respect
thereto;

(f) The pledge by a Borrower to the Agent of a security interest in such
Contract and the related Equipment will not violate the terms or provisions of
such Contract or any other agreement to which any Borrower is a party or by
which it is bound;

(g) Such Contract has not been rewritten or amended, other than in accordance
with the written policies and procedures of Borrowers and consistent with their
past practice, such that the amount of any Contract Payment owing pursuant to
the terms of such Contract has been decreased, or any other obligations of the
Lessee under such Contract have been diminished, due to any payment default or
delinquency or the related Lessee’s financial inability to make such payments;

(h) The related Lessee is not subject to any action in bankruptcy, receivership,
reorganization, insolvency or other material adverse change in its condition
(since entering into the Contract);

(i) All payments owing under such Contract are required to be made in Dollars;

(j) Such Contract provides for the acceleration of all Lease Payments thereunder
upon default by the Lessee;

-8-

--------------------------------------------------------------------------------



(k) Such Contract requires that, if an Event of Loss occurs, the related Lessee
must take one of the following actions: (i) either (A) restore or repair the
affected Equipment to good repair, condition and working order or (B) replace
the Equipment with like equipment of the same or later model in good repair,
condition and working order, and, in either case, continue to make Contract
Payments on its regularly scheduled basis despite the occurrence of such Event
of Loss; or (ii) make a lump sum payment in an amount that is not less than the
then Net Present Value;

(l) Such Contract and the Equipment subject to such Contract are not subject to
any Liens other than Permitted Liens;

(m) The Agent has a first priority perfected security interest in such Contract
(subject only to Permitted Liens), and a complete Contract File for such
Contract is maintained either (i) with a custodian who holds such Contract Files
for the benefit of the Agent, or (ii) in the chief executive office of the
Borrowers (or such other location as is owned or, to the extent subject to a
satisfactory landlord waiver in favor of the Agent, leased by a Borrower), in a
secure and fireproof filing cabinet clearly identifying the contents thereof as
Collateral hereunder, pledged to the Agent.

(n) The Agent (directly or through a Borrower) has a first priority perfected
security interest in any Equipment subject to a finance lease (to the extent
such Equipment has, in the aggregate, an Original Net Equipment Cost of $25,000
or more);

(o) The Lessee and each item of Equipment subject to such Contract are domiciled
or located within the United States and Puerto Rico, as applicable; and

(p) Such Contract is eligible for financing under a CP Facility.

provided that, compliance with paragraph (m) above is hereby waived for the
first three (3) Business Days following acquisition of such Contract pursuant to
a Financed Acquisition.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

“Equipment” means inventory of a Borrower or equipment of a Lessee which is
subject to a Contract or inventory of a Borrower held for the purpose of leasing
or contracting for use, hire or purchase with clients of a Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Event of Default” is defined in Section 11.1.

“Event of Loss” means, with respect to any Equipment as of any date of
determination, any of the following events or conditions:

-9-

--------------------------------------------------------------------------------



(a) total loss or destruction thereof;

(b) theft or disappearance thereof without recovery within sixty (60) days after
such theft or disappearance first becomes known to any Borrower;

(c) damage rendering such Equipment unfit for normal use and, in the judgment of
any Borrower, beyond repair at reasonable cost; and

(d) any condemnation, seizure, forced sale or other taking of title to or use of
any such Equipment, provided, however, no Equipment shall be deemed to be
subject to an Event of Loss for so long as the Lessee continues to pay any Lease
Payments with respect to such Equipment without reduction or offset.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exemption Certificate” is defined in Section 4.6(e).

“Existing Credit Agreements” means that certain Revolving Credit Agreement and
Assignment, dated as of June 11, 2002, by and among Borrowers and National City,
and that certain Revolving Credit Agreement and Assignment, dated as of May 28,
2003, by and among Borrowers and Commerce Bank, National Association, each as
amended through the Closing Date.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the engagement letter and related terms and conditions, dated
May 9, 2006, between National City and LEAF Financial.

“Financed Acquisition” means an acquisition of Contracts and related Equipment,
or of a division or line of business of another Person, by a Borrower from any
Person in which the following conditions are satisfied:

(a) immediately before and immediately after giving effect to such acquisition,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(b) all transactions related thereto are consummated in accordance with
applicable law; and

-10-

--------------------------------------------------------------------------------



(c) the Borrowers shall have delivered to the Agent a Borrowing Base Certificate
evidencing compliance immediately following such acquisition, giving pro forma
effect to the consummation of such acquisition and all Loans made in connection
therewith.

“Fiscal Quarter” means a fiscal quarter of LEAF Financial.

“Fiscal Year” means the fiscal year of LEAF Financial (ending each September
30).

“GAAP” means generally accepted accounting principles in effect in the
United States of America applied on a consistent basis.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty” means the Guaranty and Suretyship Agreement executed and delivered by
the Parent and Resource Leasing pursuant to Section 5.1(h) hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Hazardous Material” means (a) any “hazardous substance”, as defined by CERCLA,
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance (including any petroleum product) within
the meaning of any other applicable federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material, all as amended.

“Hedging Agreements” means, with respect to any Person, any currency exchange
agreements, interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

“Indebtedness” of any Person means all debts, liabilities and obligations of
such Person including, without limitation:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

-11-

--------------------------------------------------------------------------------



(c) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, banker’s acceptances and similar extensions of credit,
whether or not drawn, issued for the account of such Person;

(d) all Capitalized Lease Liabilities of such Person;

(e) net liabilities of such Person under all Hedging Obligations;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of equity
interests, property or services, and indebtedness secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien on property owned or being acquired by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(g) Off-Balance Sheet Liabilities of such Person;

(h) all Contingent Liabilities of such Person in respect of any of the foregoing
(including any partial recourse obligation or liability to the maximum extent of
such recourse, but excluding from any such amount, any fully non-recourse
obligation or liability); and

(i) all accounts payable, income taxes payable and other accrued liabilities.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 13.4.

“Indemnified Parties” is defined in Section 13.4.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of April 18, 2005, as amended, restated, supplemented or
otherwise modified from time to time, by and among the Agent, the Borrowers,
Sovereign Bank, OFC Capital, a division of ALFA Financial Corporation, National
City Commercial Capital Corporation f/k/a Information Leasing Corporation,
National City Bank, WestLB AG, New York Branch, Commerce Bank, National
Association, Merrill Lynch Equipment Finance LLC, Merrill Lynch Commercial
Finance Corp., LEAF Institutional Direct Management, LLC, Lease Equity
Appreciation Fund I, L.P., Lease Equity Appreciation Fund II, L.P., LEAF Fund I,
LLC, LEAF Fund II, LLC, RCC Commercial, Inc., Resource Capital Funding, LLC,
Black Forest Funding Corporation, Bayerische Hypo-Und Vereinsbank AG, New York
Branch, U.S. Bank National Association, and any additional Persons who become
parties thereto in accordance with the terms thereof.

-12-

--------------------------------------------------------------------------------



“Interest Coverage Ratio” means, as of the last day of any Rolling Period, the
ratio, computed for such Rolling Period, for the Borrowers of (a) Adjusted
EBITDA to (b) Interest Expense.

“Interest Expense” means, for any Person and its consolidated Subsidiaries, for
any applicable period, without duplication for any item set forth below, (a) the
aggregate interest expense of such Person and its consolidated Subsidiaries,
determined in accordance with GAAP, consistently applied, including the portion
of Capitalized Lease Liabilities allocable to interest expense, (b) plus (or
minus) the net amount payable (or receivable) under all Hedging Agreements,
minus (c) the sum of any paid-in-kind interest expenses, for such period.

“Interest Period” means, relative to any LIBOR Loan, the period beginning on
(and including) the date on which such LIBOR Loan is made or continued as, or
converted into, a LIBOR Loan and shall end on (but exclude) the day which
numerically corresponds to such date one, two, three or six months thereafter,
or if consented to by all Lenders required to make or continue such Loan, nine
or twelve months thereafter, as the Borrowers may select in its relevant notice;
provided, however, that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the next
preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

(c) any Interest Period with respect to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period;

(d) no Interest Period shall extend beyond the Termination Date; and

(e) there shall be no more than six (6) different Interest Periods applicable to
LIBOR Loans outstanding at any time.

“Investment” means, relative to any Person, (a) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person (excluding, however, commission, travel, petty cash and similar
advances to officers, employees, consultants and agents in the ordinary course
of business), and (b) any Capital Securities held by such Person in any other
Person. The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment, provided however that any
purchases of Contracts or Equipment shall not be deemed to be Investments.

-13-

--------------------------------------------------------------------------------



“LEAF SPE” means any fund, trust, special purpose entity or similar bankruptcy
remote entity, whether or not an Affiliate of Borrower, for which a Borrower
provides servicing under a Servicing Agreement.

“Lease Payment” means, with respect to any Contract, any Contract Payment or
other payment required to be paid by the related Lessee under such Contract.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit F hereto.

“Lenders” is defined in the preamble (including any Person that becomes a Lender
pursuant to Section 13.11(a)), and includes, as applicable, the Swingline
Lender.

“Lessee” means a Person that is contractually obligated to make rental or loan
and other payments under a Contract (whether or not a lease), including any
guarantor of such obligations.

“LIBOR” means, relative to any Interest Period for any LIBOR Loan, the rate of
interest equal to the average (rounded upwards, if necessary, to the nearest
1/100 of 1%) of the rates per annum at which Dollar deposits in immediately
available funds are offered to Agent in the London interbank market at or about
11:00 a.m. London, England time two (2) Business Days prior to the beginning of
such Interest Period for delivery on the first day of such Interest Period, and
in an amount approximately equal to the amount of such LIBOR Loan and for a
period approximately equal to such Interest Period.

“LIBOR (Reserve Adjusted)” means, relative to any Loan to be made, continued or
maintained as, or converted into, a LIBOR Loan for any Interest Period, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
pursuant to the following formula:

 

LIBOR (Reserve Adjusted)  =

 

LIBOR

 

 

1.00 - LIBOR Reserve Percentage

“LIBOR Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
LIBOR (Reserve Adjusted).

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBOR
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the Board, having a term approximately equal or
comparable to such Interest Period.

-14-

--------------------------------------------------------------------------------



“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

“Loan” means, as the context may require, a Revolving Loan or Swingline Loan.

“Lockbox Agreement” means that certain Lockbox Agency and Control Agreement
dated as of July 31, 2006, as amended, restated, supplemented or otherwise
modified from time to time, among the Borrowers, LEAF Institutional Direct
Management, LLC, a Delaware limited liability company, Lease Equity Appreciation
Fund I, L.P., a Delaware limited partnership, U.S. Bank National Association, in
its capacity as Lockbox Agent and as Lockbox Bank thereunder, the Agent, and any
additional Persons who become parties thereto in accordance with the terms
thereof.

“Management Agreements” shall mean any agreements or arrangements among the
shareholders and employment (including any phantom equity arrangements) and
non-compete agreements or arrangements between any Borrower and any of its
directors, officers or employees.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (a) the business,
results of operations, condition (financial or otherwise), assets, liabilities
or prospects of any Obligor or of the Borrowers taken as a whole, (b) the
ability of any Obligor to perform any of their respective obligations under any
of the Credit Documents, (c) the rights and remedies of any Secured Party under
any of the Credit Documents or (d) the legality, validity or enforceability of
any of the Credit Documents.

“Moody’s” means Moody’s Investors Service, Inc. or any successor.

“National City” is defined in the preamble.

“Net Disposition Proceeds” means with respect to any Disposition, the excess of:

(a) the gross cash proceeds received by any Borrower, from any such Disposition
and any cash payments in immediately available funds received in respect of
promissory notes (or other non-cash consideration) delivered to any such
Borrower in respect thereof; over

(b) the sum of (i) all reasonable and customary commissions, legal, and other
professional fees, sales commissions and other reasonable and customary costs
and disbursements, in each case actually incurred in connection with such
Disposition, and (ii) payments made by such Borrower to retire any Indebtedness
of such Borrower where payment of such Indebtedness is required in connection
with such Disposition.

-15-

--------------------------------------------------------------------------------



“Net Income” means, as to any Person, for any period, the aggregate of all
amounts which would be included as net income on the consolidated financial
statements of such Person for such period, or determined in accordance with
GAAP, consistently applied.

“Net Present Value” means, as of any date of determination for any Eligible
Contract, an amount equal to the aggregate amount of remaining Contract Payments
thereunder, discounted to present value by a percentage per annum equal to
one-month LIBOR (as of such date) plus the Applicable Margin. All present value
calculations shall be made using a 30-day month and a 360-day year and actual
days elapsed.

“Non-Excluded Taxes” means any Taxes other than net income, net profit and
franchise taxes, and property (other than Taxes attributable to the Loan
transactions), business privilege or capital stock (other than Taxes
attributable to the Loan transactions), employment related or similar Taxes
imposed with respect to the Agent or any Lender by any Governmental Authority
under the laws of which the Agent or such Lender is organized, in which it
maintains its applicable lending office or in which it is engaged in business
activity through the presence of any office, employees, agent or other
representative.

“Non-U.S. Lender” means any Lender or Participant that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.

“Note” means, as the context may require, a Revolving Note or a Swingline Note.

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including, without limitation,
any interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans; (b) all other obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of any Obligor arising under or in
connection with a Credit Document or a Secured Hedging Agreement; and (c) all
other fees, expenses and commissions (including, without limitation, attorney’s
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by any Obligor to any Secured Party, of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, that
relate to any Credit Document or Secured Hedging Agreement.

“Obligor” means, as the context may require, each Borrower, Parent and each
other Person (other than a Secured Party) obligated under any Credit Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any obligation of such Person under any Synthetic Lease or
(d) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person.

-16-

--------------------------------------------------------------------------------



“Organizational Document” means, relative to any Person, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of such Person’s partnership interests, limited liability company interests or
authorized shares of Capital Securities.

“Original Net Equipment Cost” means, with respect to any Equipment subject to an
Eligible Contract, an amount equal to (a) the applicable Borrower’s cost in
accordance with GAAP, less (b) the amount of any advance, security deposit or
other up-front payment made by the applicable Lessee to such Borrower with
respect to such Equipment or the related Contract.

“Original Price” means, with respect to any Equipment subject to a Contract (a)
which is originated by a Borrower, the original invoice price of any related
Equipment subject to such Contract, and, (b) any other such Equipment, the
amount paid by such Borrower to purchase the related Contract.

“Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment made or required to be made under any Credit Document or from the
execution, delivery, registration, recording or enforcement of any Credit
Document.

“Parent” means Resource America, Inc. a Delaware corporation, or any successor
thereto.

“Participant” is defined in Section 13.11(b).

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which any Borrower or any
corporation, trade or business that is, along with any Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, relative to any Lender, the percentage opposite its name on
Schedule I hereto under the Commitment column or set forth in a Lender
Assignment Agreement under the Commitment column, as such percentage may be
adjusted from time to time pursuant to Lender Assignment Agreements executed by
such Lender and its Assignee Lender and delivered pursuant to Section 13.11(a).

-17-

--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Plan” means any Pension Plan or Welfare Plan.

“Purchase Agreement” means (a) any of the agreements described on Schedule 1.1
hereto and (b) any additional agreements pursuant to which (i) any LEAF SPE
purchases Contracts and/or Equipment directly or indirectly from a Borrower, or
(ii) any Borrower sells Contracts and/or Equipment (other than for direct or
indirect purchase by a LEAF SPE), in either case on a non-recourse basis, and
which have been approved by the Agent (such approval not to be unreasonably
withheld, delayed or conditioned).

“Quarterly Payment Date” means the tenth (10th) day of January, April, July and
October, or, if any such day is not a Business Day, the next succeeding Business
Day.

“Register” is defined in Section 13.11(c).

“Related Fund” means, with respect to any Lender, any fund that invests in loans
and whose decisions relating to such loans is controlled (by contract or
otherwise) by such Lender or, in the case of a Lender that is a fund, by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“Release” means a “release”, as such term is defined in CERCLA.

“Required Lenders” means Lenders holding more than sixty-six percent (66%) of
the Total Exposure Amount.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Resource Leasing” means Resource Leasing, Inc., a Delaware corporation, or any
successor thereto.

“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of any Borrower) on, or the
making of any payment (including, without limitation, principal, interest, fees
or expenses) or distribution on account of, or setting apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of any class of Capital Securities of any
Borrower or Subordinated Debt or any options, warrants, or other rights to
purchase any such Capital Securities or Subordinated Debt, whether now or
hereafter outstanding, or the making of any other distribution in respect
thereof, either directly or indirectly, whether in cash or property, obligations
of any Borrower or otherwise, or (b) any payment by any Borrower of any
management or consulting fee to any Person or of any salary, bonus or other form
of compensation to any Person who is an Affiliate or executive officer of any
such Person, but excluding any such salary, bonus or other form of compensation
to the extent approved by Parent.

-18-

--------------------------------------------------------------------------------



“Revolving Loan” means a loan made pursuant to Section 2.1(a).

“Revolving Loan Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans to the Borrowers hereunder in an aggregate
principal or face amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule I hereto, as the same may be
increased, reduced or modified at any time or from time to time pursuant to the
terms hereof.

“Revolving Note” means a promissory note of the Borrowers payable to a Lender,
in the form of Exhibit A-1 hereto (as such promissory note may be amended,
endorsed or otherwise modified from time to time), evidencing the aggregate
Indebtedness of the Borrowers to such Lender resulting from outstanding
Revolving Loans, and also means all other promissory notes accepted from time to
time in substitution therefor or renewal thereof.

“Rolling Period” means, as of any date, the most recent four (4) consecutive
Fiscal Quarters completed on or before such date.

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill, Inc.,
or any successor.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement /ofac/sanctions/index.html, or as
otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SEC” means the Securities and Exchange Commission.

“Secured Hedging Agreement” means, collectively, any Hedging Agreement entered
into by any Borrower under which the counterparty of such agreement is (or at
the time such agreement was entered into, was) a Lender or an Affiliate of a
Lender.

“Secured Hedging Obligations” means any Obligations with respect to Secured
Hedging Agreements.

“Secured Parties” means, collectively, the Lenders, the Agent, each counterparty
to a Secured Hedging Agreement, and (in each case) each of their permitted
respective successors, transferees and assigns.

“Security Agreement” means the Security Agreement executed and delivered by the
Borrowers pursuant to Section 5.1(h) hereto, as amended, supplemented, amended
and restated or otherwise modified from time to time.

-19-

--------------------------------------------------------------------------------



“Senior Debt” means Total Liabilities less Subordinated Debt.

“Senior Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio for LEAF Financial and its consolidated Subsidiaries of (a) Senior Debt to
(b) Adjusted Tangible Net Worth, each as of such date.

“Servicer Default” means any default by any Borrower, in its capacity as
servicer under any Servicing Agreement, in connection with which, (a) such
Borrower has received notice and which is not cured within the period allowed
under such Servicing Agreement and (b) the result of which is to permit the
removal of such Borrower as servicer.

“Servicing Agreement” means any agreement pursuant to which a Borrower agrees to
service Contracts owned by another Borrower or an Affiliate of any Borrower or a
LEAF SPE.

“Servicing Standard” means the degree of diligence, prudence, skill and care
with which the Borrowers customarily service Equipment and Contracts held for
their own account and, in any event, in a manner consistent with the customary
and usual practices of other servicers of comparable contracts and equipment.

“SFAS 133/138” means, Statement of Financial Accounting Standards No. 133 –
“Accounting for Derivative Instruments and Hedging Activities” and Statement of
Financial Accounting Standards No. 138 – “Accounting for Certain Derivative
Instruments and Certain Hedging Activities, an amendment to FASB Statement No.
133” issued by the Financial Accounting Standard Board, as such pronouncement
may be amended from time to time in accordance with its terms.

“Subordinated Debt” means all Indebtedness of any Borrower to the Parent or
Resource Leasing which is specifically junior and subordinated to the
Obligations on terms satisfactory to the Agent.

“Subordination Agreement” means any agreement, in form and substance
satisfactory to the Agent, subordinating any of Subordinated Debt.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the Voting Securities of such other Person (irrespective of whether
at the time Capital Securities of any other class or classes of such other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person. Notwithstanding the foregoing, the term
“Subsidiary” shall not include any LEAF SPE. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of a Borrower.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans to the Borrowers in a maximum principal amount not exceeding Ten
Million Dollars ($10,000,000), as the same may be reduced or modified at any
time or from time to time pursuant to the terms hereof.

-20-

--------------------------------------------------------------------------------



“Swingline Facility” means the facility for Swingline Loans established under
Section 2.6 hereof.

“Swingline Lender” means National City, in its capacity as such hereunder.

“Swingline Loan” means any loan made by the Swingline Lender pursuant to Section
2.6 hereof, and all such loans collectively as the context requires.

“Swingline Note” means the Swingline Note made by the Borrowers payable to the
order of the Swingline Lender, substantially in the form of Exhibit A-2 hereto,
evidencing the Swingline Loans, and any amendments and modifications thereto,
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) if both (a) the lease is not a capital lease in accordance
with GAAP and (b) the lessee is claiming ownership of the property so leased for
federal income tax purposes, other than any such lease under which that Person
is the lessor.

“Tangible Net Worth” means the aggregate value of (a) LEAF Financial’s capital
stock plus retained earnings plus paid-in-surplus minus treasury stock, less (b)
trademarks, goodwill, covenants not to compete and all other assets classified
as intangible assets determined in accordance with GAAP (with no adjustment for
other comprehensive income accounted for pursuant to SFAS 133/138).

“Taxes” means any and all income, stamp or other taxes, duties, levies, imposts,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties or similar liabilities with respect thereto.

“Termination Date” means the earliest of (a) July 31, 2009, and (b) the date on
which the Commitments are terminated in full or permanently reduced to zero
pursuant to the terms of this Agreement.

“Total Exposure Amount” means, on any date of determination, the outstanding
principal amount of all Loans and the unfunded amount of the Commitments.

“Total Liabilities” means, on any date, without duplication, the outstanding
principal (or equivalent) amount of all Indebtedness of the Borrowers (but
excluding any Indebtedness of any Borrower to another Borrower) described in
paragraphs “(a)”, “(b)” or “(c)” of the definition of “Indebtedness”, as of such
date.

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBOR Loan.

-21-

--------------------------------------------------------------------------------



“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Pennsylvania; provided, that if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Agent
pursuant to the applicable Credit Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than
Pennsylvania, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any financing statement relating to such perfection or effect of
perfection or non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers, managing general partners or other voting members of the governing
body of such Person.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Credit Document, and each
notice and other communication delivered from time to time in connection with
this Agreement or any other Credit Document.

Section 1.3 Cross-References. Unless otherwise specified, references in a Credit
Document to any Article or Section are references to such Article or Section of
such Credit Document, and references in any Article, Section or definition to
any clause are references to such clause of such Article, Section or definition.

Section 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Credit Document shall be interpreted, and all
accounting determinations and computations thereunder (including under Article
IX and the definitions used in such calculations) shall be made, in accordance
with GAAP applied in the preparation of the most recent financial statements
referred to in Section 5.1(e). If any preparation in the financial statements
referred to in Section 7.1 hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) results
in a change in any results, amounts, calculations, ratios, standards or terms
found in this Agreement from those which would be derived or be applicable
absent such changes, LEAF Financial may reflect such changes in the financial
statements required to be delivered pursuant to Section 7.1, but calculations of
the financial covenants set forth in Article IX shall be made without giving
effect to any such changes. Upon the request of LEAF Financial or any Secured
Party, the parties hereto agree to enter into negotiations in order to amend the
financial covenants and other terms of this Agreement if there occur any changes
in GAAP that have a material effect on the financial statements of LEAF
Financial, so as to equitably reflect such changes with the desired result that
the criteria for evaluating the financial condition of LEAF Financial and such
other terms shall be the same in all material respects after such changes as if
the changes had not been made. Unless otherwise expressly provided, all
financial covenants and defined financial terms shall be computed on a
consolidated basis for LEAF Financial, in each case without duplication.

-22-

--------------------------------------------------------------------------------



ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.1 Revolving Loans. Subject to the terms and conditions of this
Agreement, from time to time on any Business Day occurring from and after the
Closing Date but prior to the Termination Date, each Lender agrees, severally
but not jointly, that it will make Revolving Loans to the Borrowers, on a joint
and several basis, equal to such Lender’s Percentage of the aggregate amount of
each Borrowing of Revolving Loans requested by the Borrowers; provided, that
(a) the aggregate principal amount of all outstanding Loans (after giving effect
to any amount requested) shall not exceed the lower of (i) the Borrowing Base
and (ii) the Aggregate Commitment; and (b) the principal amount of outstanding
Revolving Loans (after giving effect to any amount requested) from any Lender to
the Borrowers plus (i) such Lender’s Percentage multiplied by (ii) the aggregate
outstanding amount of Swingline Loans, shall not at any time exceed such
Lender’s Revolving Loan Commitment as set forth on Schedule I hereto. Each
Revolving Loan by a Lender shall be in a principal amount equal to such Lender’s
Percentage of the aggregate principal amount of Revolving Loans requested on
such occasion. Subject to the terms and conditions hereof, the Borrowers may
borrow, repay and reborrow Revolving Loans hereunder prior to the Termination
Date.

Section 2.2 Reduction of Aggregate Commitment Amount. The Borrowers may (without
premium or penalty), from time to time on any Business Day occurring after the
Closing Date, voluntarily reduce the amount of the Aggregate Commitment on the
Business Day so specified by the Borrowers; provided, however, that all such
reductions shall require at least three (3) Business Days’ prior notice to the
Agent and be permanent, and any partial reduction of the Aggregate Commitment
shall be in a minimum amount of $5,000,000 and in any integral multiple of
$1,000,000 in excess thereof. Any optional or mandatory reduction of the
Aggregate Commitment pursuant to the terms of this Agreement which reduces the
Aggregate Commitment below the Swingline Commitment shall result in an automatic
and corresponding reduction of the Swingline Commitment to an amount equal to
the Aggregate Commitment, as so reduced, without any further action on the part
of the Swingline Lender. Each Lender’s Revolving Loan Commitment shall be
reduced by its Percentage of the reduction of the Aggregate Commitment.

Section 2.3 Borrowing Procedures. The Borrowers shall give the Agent irrevocable
prior written notice in the form of a Borrowing Request (a) not later than 3:30
p.m. on the day a Borrowing of a Swingline Loan is to be made and not later than
1:00 p.m. on the day a Borrowing of a Base Rate Loan is to be made and (b) at
least three (3) Business Days prior to the date that a LIBOR Loan is to be made.
Each Borrowing Request shall be (i) in the case of Base Rate Loans, in a minimum
amount of $100,000 and any integral multiple of $100,000 in excess thereof, and
(ii) in the case of LIBOR Loans, in a minimum amount of $1,000,000 and any
integral multiple of $500,000 in excess thereof, or, in either case, in the
unused amount of the Revolving Loan Commitment. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the Type of
Loans, and shall be made on the Business Day, specified in such Borrowing
Request. Promptly upon receipt, the Agent will notify all Lenders of the receipt
of the Borrowing Request. By 4:00 p.m. on the date of such Borrowing, each
Lender that has a Commitment to make the Loans being requested shall deposit
with the Agent same day funds in an amount equal to such Lender’s Percentage of
the requested Borrowing. Such deposit will be made to an account which the Agent
shall specify from time to time by written notice to the Lenders. To the extent
funds are received from the Lenders, the Agent shall make such funds available
to the Borrowers by wire transfer to the accounts the Borrowers shall have
specified in their Borrowing Request. No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.

-23-

--------------------------------------------------------------------------------



Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Agent on or before 12:00 noon on a
Business Day, the Borrowers may from time to time irrevocably elect, on not less
three (3) Business Days’ (but not more than five (5) Business Days) notice, that
all, or any portion of any Borrowing of one Type of Revolving Loan may be
converted into the other Type of Revolving Loan (or continued, as to any LIBOR
Loan), in minimum amounts of $1,000,000 and any integral multiple of $500,000 in
excess thereof; provided that, in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBOR Loan at least three (3)
Business Days before the last day of the then current Interest Period with
respect thereto, such LIBOR Loan shall, on such last day, automatically convert
to a Base Rate Loan; provided further, that, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Loans of all
Lenders that have made such Loans, and (y) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into, LIBOR
Loans when any Default or Event of Default has occurred and is continuing.

Section 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBOR Loans hereunder by causing one of its foreign
branches or Affiliates (or an international banking facility created by such
Lender) to make or maintain such LIBOR Loan; provided, however, that such LIBOR
Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrowers to repay such LIBOR Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, the Borrowers hereby consent and
agree that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBOR Loans by purchasing Dollar deposits in the interbank
eurodollar market.

Section 2.6 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrowers from time to
time from the Closing Date through, but not including, the Termination Date;
provided, that the aggregate principal amount of all Swingline Loans (after
giving effect to any amount requested), shall not exceed the lesser of (i) the
Aggregate Commitment less the sum of all outstanding Loans, (ii) the Borrowing
Base less the sum of all outstanding Loans, and (iii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Percentages and shall thereafter be reflected as Revolving Loans of
the Lenders on the books and records of the Agent. Each Lender shall fund its
respective Percentage of Revolving Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 2:00 p.m. on the next succeeding Business Day after such
demand is made. No Lender’s obligation to fund its respective Percentage of a
Swingline Loan shall be affected by any other Lender’s failure to fund its
Percentage of a Swingline Loan, nor shall any Lender’s Percentage be increased
as a result of any such failure of any other Lender to fund its Percentage.

-24-

--------------------------------------------------------------------------------



(ii) The Borrowers shall pay to the Swingline Lender within three (3) Business
Days of demand the amount of such Swingline Loans to the extent amounts received
from the Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded pursuant to clause (i) above. In
addition, the Borrowers hereby authorize the Agent to charge any account
maintained with the Swingline Lender (up to the amount available therein) in
order to immediately pay the Swingline Lender the amount of such Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrowers from the Swingline Lender in bankruptcy or
otherwise, the loss to the Swingline Lender of the amount so recovered shall be
ratably shared among all the Lenders that have not reimbursed the Swingline
Lender pursuant to clause (i) above in accordance with their respective ratable
share.

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.6(b) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V hereof, except with respect to any Swingline Loan extended after the
occurrence and during the continuance of an Event of Default of which the Agent
has received actual written notice from the Borrowers or a Lender stating that
it is a “Notice of Default” and with respect to which such Event of Default has
not been waived by the Required Lenders or the Lenders, as applicable. Further,
each Lender agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Loans pursuant to this Section 2.6(b), one of the events
described in Section 11.1(j) or Section 11.1(k) hereof shall have occurred, each
Lender will, on the date the applicable Revolving Loan would have been made
pursuant to Section 2.6(b) hereof, purchase an undivided participating interest
in the Swingline Loan to be refunded in an amount equal to its Percentage of the
aggregate amount of such Swingline Loan. Each Lender will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation of any Swingline Loan. Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

-25-

--------------------------------------------------------------------------------



Section 2.7 Notes. The Borrowers agree that, upon the request to the Agent by
any Lender, the Borrowers will execute and deliver to such Lender one or more
Notes evidencing the Loans made by, and payable to the order of, such Lender in
a maximum principal amount equal to such Lender’s Percentage of each original
applicable Commitment. The Borrowers hereby irrevocably authorize each Lender to
make (or cause to be made) appropriate notations on any grid attached to such
Notes (or on any continuation of such grid), which notations, if made, shall
evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period applicable to the Loans evidenced thereby.
Such notations shall, to the extent not inconsistent with notations made by the
Agent in the Register, be conclusive and binding on each Borrower absent
manifest error; provided, however, that the failure of any Lender to make any
such notations or any error in any such notation shall not limit or otherwise
affect any Obligations of any Borrower.

Section 2.8 Appointment of Agent for the Borrowers. Each Borrower hereby
irrevocably appoints LEAF Financial as its agent hereunder to make requests on
such Borrower’s behalf under Article II hereof for Borrowings, to give and
receive notices as contemplated by the Credit Documents and to take any other
action contemplated by the Credit Documents with respect to the credit extended
hereunder to such Borrower. The Agent and the Lenders shall be entitled to
conclusively presume that any action by LEAF Financial under the Credit
Documents is taken on behalf of the Borrowers whether or not LEAF Financial so
indicates.

Section 2.9 Absolute Obligations. Each Borrower acknowledges and agrees that its
joint and several liability under this Agreement and on all Obligations under
the Credit Documents is absolute and unconditional and shall not in any manner
be affected or impaired by any of acts or omissions whatsoever by any Secured
Party, and without limiting the generality of the foregoing, each Borrower’s
joint and several liability under this Agreement and the Credit Documents shall
not be impaired by any acceptance by any Secured Party of any other security for
or guarantors upon this Agreement or any Obligations under the Credit Documents
or by any failure, neglect or omission on any Secured Party’s part to resort to
any one or all of the Borrowers for payment of the Notes or the Obligations
under this Agreement and the other Credit Documents or to realize upon or
protect any collateral security therefor. Each Borrower’s joint and several
liability under this Agreement and the Credit Documents shall not in any manner
be impaired or affected by who receives or uses the proceeds of the loans
evidenced by the Notes and other Credit Documents or for what purposes such
proceeds are used, and each Borrower waives notice of Borrowing requests issued
by, and loans made to, other Borrowers. Such joint and several liability of each
Borrower shall also not be impaired or affected by (and the Agent, without
notice to anyone, is hereby authorized to make from time to time) any sale,
pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, alteration, substitution, exchange, change in, modification or
disposition of any collateral security for this Agreement and all Obligations
under the Credit Documents or of any guaranty thereof. In order to enforce
payment of the Notes and the Borrowers’ obligations under this Agreement,
foreclose or otherwise realize on any collateral security therefor, and to
exercise the rights granted to the Agent hereunder and thereunder and under
applicable law, the Agent shall be under no obligation at any time to first
resort to any collateral security, property, liens or any other rights or
remedies whatsoever, and the Lenders shall have the right to enforce this
Agreement and all Obligations under the Credit Documents irrespective of whether
or not other proceedings or steps are pending seeking resort to or realization
upon or from any of the foregoing. Each Borrower hereby expressly waives and
surrenders any defense to its joint and several liability on the Notes or under
this Agreement based upon any of the foregoing. In furtherance thereof, each
Borrower agrees that wherever in this Agreement it is provided that a Borrower
is liable for a payment such obligation is the joint and several obligation of
each Borrower.

-26-

--------------------------------------------------------------------------------



Section 2.10 Partial Releases. The Security Agreement shall provide that the
Agent’s lien and security interest in certain Contracts and related Equipment
granted thereunder, shall be released automatically and with no further action
by Agent upon a sale of such Contracts pursuant to a Purchase Agreement and
receipt by the Borrower of the proceeds of such sale. The Agent from time to
time shall confirm such release if requested by a Borrower, and shall promptly
release such Contracts and related Equipment and other Collateral from the liens
and security interests granted under the Credit Documents in connection with any
other sale of such Collateral by a Borrower, and the Agent agrees, in either
case, promptly to execute and deliver such documentation as is reasonably
required to evidence each such release (in such form and substance as may be
acceptable to the Agent), and shall promptly return the applicable instruments
and other documents to the Borrowers or their designee, in each case subject to
receipt of evidence and documentation in such form and substance as may be
acceptable to the Agent that those terms and conditions have been satisfied;
provided that no Event of Default or Default then exists or could result
therefrom. Any and all actions under this Section shall be without any recourse
to or representation or warranty by the Agent and shall be at the sole cost and
expense of the Borrowers.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.1 Repayments and Prepayments; Application. The Borrowers shall repay
in full the unpaid principal amount of each Revolving Loan on the Termination
Date. Prior thereto, payments and prepayments of Loans shall or may be made as
set forth below.

(a) Principal Repayments. Unless otherwise agreed in writing, the Borrowers
shall repay the outstanding principal amount of each Swingline Loan on the
earlier to occur of (i) the Termination Date or (ii) within three (3) Business
Days of demand.

(b) Voluntary Prepayments. From time to time on any Business Day, the Borrowers
may make a voluntary prepayment, in whole or in part, without premium or
penalty, of the outstanding principal amount of any Loan; provided, however,
that: (i) any such prepayment shall be applied, first, to any outstanding
Swingline Loans, second, to any other Base Rate Loans, and, third, pro rata
among LIBOR Loans having the same Interest Period, in the direct order of
maturity of such Interest Periods; (ii) any such voluntary prepayment of any
Loan made in part, and not in whole, shall be in a minimum amount of $500,000
and any integral multiple of $100,000 in excess thereof; and (iii) the Borrowers
shall comply with Section 4.4 in the event any LIBOR Loan is prepaid on any day
other than the last day of the Interest Period for such LIBOR Loan.

(c) Mandatory Prepayments.

(i) Revolving Loan Prepayments. On any date when the sum of the aggregate
outstanding principal amount of (A) all Revolving Loans and (B) all Swingline
Loans, exceeds the lesser of (A) the Aggregate Commitment (as it may be reduced
from time to time pursuant to this Agreement), and (B) the Borrowing Base, the
Borrowers shall make a mandatory prepayment of Revolving Loans in an aggregate
amount equal to such excess.

-27-

--------------------------------------------------------------------------------



(ii)     Prepayments of Net Disposition Proceeds. Immediately upon the receipt
by any Borrower of any Net Disposition Proceeds, the Borrowers shall make a
mandatory prepayment of the Loans in an amount equal to 100% of such Net
Disposition Proceeds, to the extent necessary to comply with paragraph (i)
above.

(iii)    Prepayments upon Acceleration. Immediately upon any acceleration of any
Loans pursuant to Section 11.2 or Section 11.3, the Borrowers shall repay all
the Loans, unless, pursuant to Section 11.3, only a portion of all the Loans is
so accelerated (in which case the portion so accelerated shall be so repaid).
Such amounts shall be applied in accordance with Section 11.4.

Section 3.2 Interest Provisions. Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with the terms set forth below.

(a) Rates. Subject to Sections 2.3 and 2.4, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrowers may
elect that Loans comprising a Borrowing accrue interest at a rate per annum:

(i) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Adjusted Base Rate from time to time in effect plus the
Applicable Margin; and

(ii) on that portion maintained as a LIBOR Loan, during each Interest Period
applicable thereto, equal to the sum of LIBOR (Reserve Adjusted) for such
Interest Period plus the Applicable Margin,

All LIBOR Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Loan.
Notwithstanding anything set forth above, all Swingline Loans shall be issued
and maintained solely as Base Rate Loans.

(b) Default Rate. Notwithstanding the foregoing, the Borrower will pay to the
Agent, for the account of the party entitled thereto, interest, at a rate per
annum (the “Default Rate”) equal to the Adjusted Base Rate from time to time in
effect (or, as to any LIBOR Loan then outstanding, the LIBOR (Reserve Adjusted)
rate applicable to such LIBOR Loan during the remainder of the related Interest
Period prior to conversion thereof pursuant to Section 2.4), plus the sum of (i)
the Applicable Margin applicable thereto and (ii) an additional margin of 3% per
annum, to the fullest extent permitted by law, on any amount payable by the
Borrowers under any Credit Document to or for the account of the Agent or any
Lender that is not paid in full when due (whether at stated maturity, by
acceleration, or otherwise) or that is outstanding after the Agent has notified
the Borrowers that any other Event of Default exists and that the Default Rate
will apply, for the period from and including the due date thereof, or in the
case of other Events of Default, the date the Agent has notified the Borrower
that the Default Rate will begin to accrue, to but excluding the date the same
is paid in full (or in the case of any other Event of Default, until the Event
of Default no longer exists). Interest payable at the Default Rate shall be
payable from time to time on demand or, if not earlier demanded, on each
Quarterly Payment Date.

-28-

--------------------------------------------------------------------------------



(c) Payment Dates. Interest accrued on each Loan shall be payable, without
duplication:

(i) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(ii) with respect to Base Rate Loans, on each Quarterly Payment Date;

(iii) with respect to LIBOR Loans, on the last Business Day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);

(iv) with respect to any Base Rate Loans converted into LIBOR Loans on a day
when interest would not otherwise have been payable pursuant to clause (iii)
above, on the date of such conversion; and

(v) on that portion of any Loan which is accelerated pursuant to Section 11.2 or
Section 11.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether upon maturity, upon acceleration or
otherwise) shall be payable upon demand.

(d) Maximum Rate. Notwithstanding anything to the contrary contained in any
Credit Document, the interest paid or agreed to be paid under the Credit
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 3.3 Fees. The Borrowers agree to pay the fees set forth below. All such
fees shall be non-refundable.

(a) Commitment Fee. The Borrowers agree to pay to the Agent for the account of
each Lender, for the period commencing on the Closing Date and continuing
through the Termination Date, a commitment fee in an amount equal to 3/8 of 1%
per annum, in each case on such Lender’s Percentage of the Average Availability.
All such commitment fees shall be payable by the Borrowers in arrears on each
Quarterly Payment Date, commencing with the first Quarterly Payment Date
following the Closing Date, and on the Termination Date.

-29-

--------------------------------------------------------------------------------



(b) Agent’s Fee. The Borrowers agree to pay to the Agent, for its own account,
the fees in the amounts and on the dates set forth in the Fee Letter.

ARTICLE IV

CERTAIN LIBOR AND OTHER PROVISIONS

Section 4.1 LIBOR Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Borrowers and the Agent, be
conclusive and binding on the Borrowers) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any Governmental
Authority asserts that it is unlawful, for such Lender to make or continue any
Loan as, or to convert any Loan into, a LIBOR Loan, the obligations of such
Lender to make, continue or convert any such LIBOR Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the Agent
that the circumstances causing such suspension no longer exist, and all
outstanding LIBOR Loans payable to such Lender shall automatically convert into
Base Rate Loans at the end of the then current Interest Periods with respect
thereto or sooner, if required by such law or assertion.

Section 4.2 Deposits Unavailable. If the Agent shall have determined that:

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in the relevant market; or

(b) by reason of circumstances affecting its relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBOR
Loans;

then, upon notice from the Agent to the Borrowers and the Lenders, the
obligations of all Lenders under Section 2.1 to make or continue any Loans as,
or to convert any Loans into, LIBOR Loans shall forthwith be suspended until the
Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist.

Section 4.3 Increased LIBOR Loan Costs, etc. The Borrowers agree to reimburse
each Lender for any increase in the cost to such Lender of, or any reduction in
the amount of any sum receivable by such Secured Party in respect of, such
Secured Party’s Commitments and the making of Loans hereunder (including the
making, continuing or maintaining (or of its obligation to make or continue) any
Loans as, or of converting (or of its obligation to convert) any Loans into,
LIBOR Loans) that arise in connection with any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in after the
date hereof of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority, except
for such changes with respect to increased capital costs and Taxes which are
governed by Sections 4.5 and 4.6, respectively. Each affected Secured Party
shall promptly notify the Agent and the Borrowers in writing of the occurrence
of any such event, such notice stating in reasonable detail the reasons therefor
and the additional amount required fully to compensate such Secured Party for
such increased cost or reduced amount. Such additional amounts shall be payable
by the Borrowers directly to such Secured Party within five days of its receipt
of such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrower.

-30-

--------------------------------------------------------------------------------



Section 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBOR Loan) as a result of:

(a) any conversion or repayment or prepayment of the principal amount of any
LIBOR Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Article III or otherwise;

(b) any Loans not being made as LIBOR Loans in accordance with the Borrowing
Request therefor; or

(c) any Loans not being continued as, or converted into, LIBOR Loans in
accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the Borrowers (with a copy to
the Agent), the Borrowers shall, within five days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense. Such written notice
shall, in the absence of manifest error, be conclusive and binding on the
Borrowers.

Section 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority (other than any law,
regulation, directive, guideline, decision or request relating to Taxes which
are governed by Section 4.6) affects or would affect the amount of capital
required or expected to be maintained by any Secured Party or any Person
controlling such Secured Party, as a consequence of this Agreement, and such
Secured Party determines (in good faith but in its sole and absolute discretion)
that the rate of return on its or such controlling Person’s capital as a
consequence of the Commitments or the Loans made by such Secured Party is
reduced to a level below that which such Secured Party or such controlling
Person could have achieved but for the occurrence of any such circumstance, then
upon notice from time to time by such Secured Party to the Borrowers, the
Borrowers shall within five (5) days following receipt of such notice pay
directly to such Secured Party additional amounts sufficient to compensate such
Secured Party or such controlling Person for such reduction in rate of return. A
statement of such Secured Party as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrowers. In determining such
amount, such Secured Party may use any method of averaging and attribution that
it (reasonably determined in good faith in its sole and absolute discretion)
shall deem applicable.

-31-

--------------------------------------------------------------------------------



Section 4.6 Taxes The Borrowers covenant and agree as follows with respect to
Taxes:

(a) Except as otherwise provided herein, any and all payments by the Borrowers
under any Credit Document shall be made without setoff, counterclaim or other
defense, and free and clear of, and without deduction or withholding for or on
account of, any Taxes. In the event that any Taxes are required by law to be
deducted or withheld from any payment required to be made by the Borrowers to or
on behalf of the Agent or any Lender under any Credit Document, then:

(i) subject to clause (f), only if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary such that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in this Agreement or such
Credit Document; and

(ii) the Borrowers shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.

(b) In addition, the Borrowers shall pay any and all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within 30 days of any such payment being due, the Borrowers
shall furnish to the Agent a copy of an official receipt (or a certified copy
thereof) or other applicable documentation evidencing the payment of such Taxes
or Other Taxes. The Agent shall make copies thereof available to any Lender upon
request therefor.

(d) Subject to clause (f), the Borrowers shall indemnify the Agent and each
Lender for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on
(and whether or not paid directly by) the Agent or such Lender (whether or not
such Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority). Promptly upon receiving written notice from
the Agent or any Lender or otherwise upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, the
Borrowers shall pay such Non-Excluded Taxes or Other Taxes directly to the
relevant Governmental Authority. In addition, the Borrowers shall indemnify the
Agent and each Lender for any incremental Taxes that may become payable by the
Agent or such Lender as a result of any failure of the Borrowers to pay any
Taxes when due to the appropriate Governmental Authority or to deliver to the
Agent, pursuant to clause (c), documentation evidencing the payment of Taxes or
Other Taxes. With respect to indemnification for Non-Excluded Taxes and Other
Taxes actually paid by the Agent or any Lender or the indemnification provided
in the immediately preceding sentence, such indemnification shall be made within
30 days after the date the Agent or such Lender makes written demand therefor,
which demand shall include a certificate setting forth in reasonable detail the
amount of such indemnification and the determination thereof. Such a certificate
shall be presumed to be correct in the absence of demonstrable error. The
Borrowers acknowledge that any payment made to the Agent or any Lender or to any
Governmental Authority in respect of the indemnification obligations of the
Borrowers provided in this clause shall constitute a payment in respect of which
the provisions of clause (a) above and this clause shall apply.

-32-

--------------------------------------------------------------------------------



(e) Each Non-U.S. Lender, on or prior to the date on which such non-U.S. Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
the Borrowers or the Agent or as otherwise required by law, but only for so long
thereafter as such non-U.S. Lender is legally entitled to do so), shall deliver
to the Borrowers and the Agent, but only to the extent that it is permitted to
do so under applicable tax law, either:

(i) two duly completed copies of either (x) Internal Revenue Service Form W-8BEN
or (y) Internal Revenue Service Form W-8 ECI, or in either case an applicable
successor form; or

(ii) in the case of a Non-U.S. Lender that is not legally entitled to deliver
either form listed in clause (e)(i) above, (x) a certificate of a duly
authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”) and (y)
two duly completed copies of Internal Revenue Service Form W-8BEN or applicable
successor form to establish an exemption from United States backup withholding
tax.

(f) In addition, each Non-U.S. Lender agrees that from time to time after the
Closing Date, when a lapse in time or change in circumstances unique to the
situation of such Lender renders the form or forms and/or Exemption Certificate
provided under clause (e) above obsolete or inaccurate in any material respect,
it will deliver to the Borrowers a new, accurate form or forms and/or Exemption
Certificate, as applicable to such Non-U.S. Lender, and such other forms as may
be prescribed by law in order to confirm or establish the entitlement of such
Non-U.S. Lender to an exemption from or reduction in United States federal
withholding tax with respect to payments by the Borrowers under the applicable
Credit Document, but only to the extent that it is permitted to do so under
applicable tax law.

(g) The Borrowers shall not be obligated to gross up any payments to any Lender
pursuant to clause (a)(i) above, or to indemnify any Lender pursuant to clause
(d) above, in respect of United States federal withholding taxes to the extent
that such taxes are imposed as a result of (x) the failure of such Lender to
deliver to the Borrowers the form or forms and/or an Exemption Certificate, as
applicable to such Lender, pursuant to clause (e) above, or, (y) such form or
forms and/or Exemption Certificate not establishing a complete exemption from
United States federal withholding tax or the information or certifications made
therein by the Lender being untrue or inaccurate on the date delivered in any
material respect; provided, however, that the Borrowers shall be obligated to
gross up any payments to any such Lender pursuant to clause (a)(i) above, and to
indemnify any such Lender pursuant to clause (d), in respect of United States
federal withholding taxes if any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or Exemption
Certificate to establish a complete exemption from United States federal
withholding tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the date hereof,
which change rendered such Lender no longer legally entitled to deliver such
form or forms or Exemption Certificate or otherwise ineligible for a complete
exemption from United States federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in any material respect.

-33-

--------------------------------------------------------------------------------



(h) If the Agent or any Lender receives a refund in respect of Taxes as to which
it has been grossed up by the Borrowers pursuant to clause (a)(i) above or
indemnified by the Borrowers pursuant to clause (d) above and the Agent or
Lender, as applicable determines in its sole, good faith judgment that such
refund is attributable to such gross up or indemnification, then the Lender or
the Agent, as the case may be, shall pay such amount to the Borrowers as the
Lender or Agent determines to be the proportion of the refund as will leave it,
after such payment, in no better or worse financial position with respect to Tax
liabilities and related expenses than it would have been in absent such payment.
Neither the Lenders nor the Agent shall be obligated to disclose information
regarding its tax affairs or computations to the Borrowers in connection with
this clause (g) or any other provision of this Section 4.6.

Section 4.7 Payments, Computations, etc Unless otherwise expressly provided in a
Credit Document, all payments by the Borrowers pursuant to each Credit Document
shall be made by the Borrowers to the Agent for the pro rata account of the
Secured Parties entitled to receive such payment. All payments shall be made
without setoff, deduction or counterclaim not later than 12:00 noon on the date
due in same day or immediately available funds to such account as the Agent
shall specify from time to time by notice to the Borrowers. Funds received after
that time but before 5:00 p.m. on such date shall be deemed to have been
received by the Agent on such date for purposes of Section 11.1(a), but for all
other purposes shall be deemed to have been received by the Agent on the next
succeeding Business Day. The Agent shall promptly remit in same day funds to
each Secured Party its share, if any, of such payments received by the Agent for
the account of such Secured Party. Interest payable hereunder with respect to
Base Rate Loans shall be calculated on the basis of a year of 365 days (or
366 days, as applicable) for the actual days elapsed. All other fees, interest
and all other amounts payable hereunder shall be calculated on the basis of a
360 day year for the actual days elapsed. Payments due on a day other than a
Business Day shall (except as otherwise required by the definition of the term
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.

Section 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5 or 4.6) in excess of its pro rata share of payments obtained by
all Secured Parties, such Secured Party shall purchase from the other Secured
Parties such participations in Loans made by them as shall be necessary to cause
such purchasing Secured Party to share the excess payment or other recovery
ratably (to the extent such other Secured Parties were entitled to receive a
portion of such payment or recovery) with each of them; provided, however, that
if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Secured Party, the purchase shall be rescinded
and each Secured Party which has sold a participation to the purchasing Secured
Party shall repay to the purchasing Secured Party the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Secured Party’s ratable share (according to the proportion of (a) the amount of
such selling Secured Party’s required repayment to the purchasing Secured Party
to (b) total amount so recovered from the purchasing Secured Party) of any
interest or other amount paid or payable by the purchasing Secured Party in
respect of the total amount so recovered. The Borrowers agree that any Secured
Party purchasing a participation from another Secured Party pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Secured Party were the direct creditor of the Borrowers in
the amount of such participation. If under any applicable bankruptcy, insolvency
or other similar law any Secured Party receives a secured claim in lieu of a
setoff to which this Section applies, such Secured Party shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Secured Parties entitled under this Section to
share in the benefits of any recovery on such secured claim.

-34-

--------------------------------------------------------------------------------



Section 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default described in Section 11.1(i) or, with the
consent of the Required Lenders, upon the occurrence and during the continuance
of any other Event of Default, have the right to appropriate and apply to the
payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) the Borrowers hereby grant to each Secured Party
a continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of the Borrowers then or thereafter maintained with such
Secured Party; provided, however, that any such appropriation and application
shall be subject to the provisions of Section 4.8. Each Secured Party agrees
promptly to notify the Borrowers and the Agent after any such setoff and
application made by such Secured Party; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Secured Party under this Section are in addition to other
rights and remedies (including other rights of setoff under applicable law or
otherwise) which such Secured Party may have.

Section 4.10 Mitigation; Time Limitation.

(a) Each Lender agrees that if any demand for payment under Sections 4.3, 4.4,
4.5, or 4.6, or if any adoption or change of the type described in Section 4.1
shall occur with respect to it, it will use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, as determined in its reasonable
discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrowers to make payments
under Sections 4.3, 4.4, 4.5 or 4.6, or would eliminate or reduce the effect of
any adoption or change described in Section 4.1.

(b) Failure or delay on the part of any Secured Party to demand compensation
pursuant to Sections 4.3, 4.4, 4.5 or 4.6 shall not constitute a waiver of such
Secured Party’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Secured Party pursuant to the Sections
4.3, 4.4, 4.5 or 4.6 for any increased costs incurred or reductions suffered
more than six months prior to the date that such Secured Party notifies the
Borrowers of the change giving rise to such increased costs or reductions and of
such Secured Party’s intention to claim compensation therefor (except that, if
the change giving rise to such increased costs or reductions is retroactive,
then the six month period referred to above shall be extended to include the
period of retroactive effect thereof).

-35-

--------------------------------------------------------------------------------



Section 4.11 Replacement of Lenders. Each Lender hereby severally agrees as set
forth in this Section.

(a) If any Lender (an “Affected Lender”) makes demand upon any Borrower for (or
if any Borrower is otherwise required to pay to such Lender) amounts pursuant to
Sections 4.3, 4.4, 4.5 or 4.6 and the payment of such additional amounts are,
and are likely to continue to be, materially more onerous in the reasonable
judgment of the Borrowers with respect to the other Lenders or any Lender
defaults under the terms hereunder (a “Defaulting Lender”), the Borrowers may,
within 30 days of receipt by the Borrowers of such demand or notice (or the
occurrence of such other event causing the Borrowers to be required to pay such
compensation) or from the date that such Lender becomes a Defaulting Lender, as
the case may be, give notice in writing to the Agent and such Affected Lender or
such Defaulting Lender, as the case may be, of its intention to replace such
Affected Lender or Defaulting Lender, as the case may be, with a financial
institution designated in such notice, subject to the other terms of this
Agreement. If the Agent shall, in the exercise of its reasonable discretion and
within 30 days of its receipt of such notice, notify the Borrowers and such
Affected Lender or such Defaulting Lender, as the case may be, in writing that
the designated financial institution is satisfactory to the Agent (such consent
not being required where such financial institution is already a Lender), then
such Affected Lender or such Defaulting Lender, as the case may be, shall,
subject to the payment of any amounts due pursuant to Section 4.4 by the
Borrowers, assign, in accordance with Section 13.11(a), all of its Commitments,
Loans, Notes, and other rights and obligations under this Agreement and all
other Credit Documents to such designated financial institution; provided,
however, that (i) such assignment shall be without recourse, representation or
warranty (except, with respect to representations and warranties, as to (A) such
Affected Lender’s or such Defaulting Lender’s, as the case may be, then existing
Commitment Amount(s) and the outstanding principal amount of Loans held by such
Affected Lender or such Defaulting Lender, as the case may be, and (B) the
absence of Liens arising by, through and under the Affected Lender or Defaulting
Lender, as the case may be) and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such designated financial institution,
(ii) the purchase price paid by such designated financial institution shall be
in the amount of such Affected Lender’s or such Defaulting Lender’s Loans,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under Section
4.3, 4.4, 4.5, 4.6, 13.3, and 13.4), owing to such Affected Lender or such
Defaulting Lender, as the case may be, hereunder and (iii) the Borrowers shall
pay to such Affected Lender or Defaulting Lender, as the case may be, and the
Agent all reasonable out-of-pocket expenses incurred by such Affected Lender or
such Defaulting Lender, as the case may be, and the Agent in connection with
such assignment and assumption (including the processing fees described in
Section 13.11(a)).

(b) Upon the effective date of an assignment described in clause (a) above, the
Borrowers shall issue a replacement Note or Notes, as the case may be, to such
replacement Lender (but only if such replacement Lender requests such Note or
Notes) and such institution shall become a “Lender” for all purposes under this
Agreement and the other Credit Documents. Upon any such termination or
assignment, such replaced Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of any provisions of this Agreement
which by their terms survive the termination of this Agreement.

-36-

--------------------------------------------------------------------------------



ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS

Section 5.1 Initial Loan. The obligations of the Lenders to fund the initial
Loan shall be subject to the prior or concurrent satisfaction, each in the
Agent’s reasonable discretion, or waiver of each of the conditions precedent set
forth in this Article.

(a) Certificates, Resolutions, etc. The Agent shall have received from each
Obligor, as applicable:

(i) a copy of a current good standing certificate for each such Person from the
Secretary of State of (A) such Person’s state of organization or formation and
(B) each State in which the nature of such Person’s business requires that it
qualify to do business therein, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect; and

(ii) a certificate, dated the Closing Date, duly executed and delivered by such
Person’s secretary or assistant secretary, managing member or general partner,
as applicable, as to:

(A) resolutions of each such Person’s board of directors (or other managing
body, in the case of any entity other than a corporation) then in full force and
effect authorizing the execution, delivery and performance of each Credit
Document to be executed by such Person and the transactions contemplated hereby
and thereby;

(B) the incumbency and signatures of its Authorized Officers, authorized to act
with respect to each Credit Document to be executed by such Person;

(C) the full force and validity of each Organizational Document of such Person
and copies thereof; and

(D) any Management Agreement or shareholder or similar agreement to which such
Borrower is a party;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the secretary, assistant secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

(b) Delivery of Notes. The Agent shall have received, for the account of each
Lender that has requested a Note, such Lender’s Notes duly executed and
delivered by an Authorized Officer of each Borrower.

(c) Payment of Outstanding Indebtedness, etc. All Indebtedness other than that
identified in Schedule 10.2 hereto, including, without limitation, all
Indebtedness under the Existing Credit Agreements, together with all interest,
all prepayment premiums and other amounts due and payable with respect thereto,
shall have been paid in full from the proceeds of the initial Loan incurred on
the Closing Date, and the commitments in respect of such repaid Indebtedness
shall have been terminated, and all Liens securing payment of any such
Indebtedness shall have been released and the Agent shall have received all
Uniform Commercial Code termination statements (Form UCC-3) or other executed
instruments as may be required in connection therewith. After giving effect to
the foregoing, the Borrowers shall have no Indebtedness other than Indebtedness
permitted by this Agreement.

-37-

--------------------------------------------------------------------------------



(d) Closing Fees, Expenses, etc. The Agent shall have received for its own
account, or for the account of each Lender, as the case may be, all fees, costs
and expenses due and payable pursuant to Section 3.3 and, if then invoiced,
Section 13.3.

(e) Financial Information; Material Adverse Effect

(i) The Agent shall have received:

(A) audited consolidated financial statements of the Borrowers for the 2005
Fiscal Year;

(B) a pro forma (1) consolidated balance sheet of the Borrowers and (2)
Compliance Certificate, each as of the Closing Date and giving effect to the
initial Loans, certified by an Authorized Officer, in form and substance
satisfactory to Agent; and

(C) three (3) year projections for Borrowers, certified as reasonable by an
Authorized Officer, in form and substance satisfactory to Agent; and

(ii) Since December 31, 2005, no Material Adverse Effect shall have occurred.

(f) Opinion of Counsel. The Agent shall have received opinions, dated the
Closing Date and addressed to the Agent and all Lenders, from Ledgewood, counsel
to the Obligors, in form and substance reasonably satisfactory to the Agent.

(g) Financing Statements. All Uniform Commercial Code financing statements (Form
UCC-1) or other similar financing statements and Uniform Commercial Code
termination statements (Form UCC-3) required pursuant to the Credit Documents
shall have been filed by or delivered to a filing service company acceptable to
the Agent.

(h) Credit Documents and Collateral Agreements. The Agent shall have received
fully executed copies of this Agreement and each other Credit Document,
including, without limitation:

(i) the Security Agreement, dated as of the Closing Date, duly executed and
delivered by the Borrowers, and UCC financing statements (Form UCC-1) naming
each Borrower as a debtor and the Agent as the secured party, or other similar
instruments or documents to be filed under the UCC of all jurisdictions as may
be necessary or, in the opinion of the Agent, desirable to perfect the security
interests of the Agent pursuant to the Security Agreement;

-38-

--------------------------------------------------------------------------------



(ii) Control Agreements with respect to the operating accounts of the Borrowers;

(iii) the Agent and its counsel shall be satisfied that the Lien granted to the
Agent, for the benefit of the Secured Parties in the collateral described above
is a first priority (or local equivalent thereof) security interest (except for
Liens permitted by Section 10.3 hereof); and no Lien exists on any of the
collateral described above other than the Lien created in favor of the Agent,
for the benefit of the Secured Parties, pursuant to a Credit Document (except
for Liens permitted by Section 10.3 hereof) and shall have received:

(A) copies of UCC termination statements (Form UCC-3), if any, necessary to
release all Liens and other rights of any Person in any collateral securing the
Obligations, together with such other UCC termination statements (Form UCC-3) as
the Agent may reasonably request from such Obligors; and

(B) copies of lien, tax, judgment and bankruptcy search reports, listing any
liens and all effective financing statements which name any Obligor (under its
present name and any previous names) as a debtor, together with copies any such
financing statements; and

(iv) joinders executed by Agent with respect to the Intercreditor Agreement and
the Lockbox Agreement, shall have each been duly authorized, executed and
delivered to the Agent by the parties thereto, shall be in full force and effect
and no default shall exist thereunder.

(i) Insurance. The Agent shall have received certificates evidencing that (A)
the insurance policies and coverage that are required pursuant to Section 8.3
are in place and (B) the Agent has been named mortgagee, loss payee or
additional insured, as appropriate, on such policies.

(j) Real Property. The Borrower shall have used its commercially reasonable
efforts to obtain a landlord waiver for each real property location at which the
Contract Files are kept, in form and substance satisfactory to the Agent.

(k) Consummation of Transaction, etc. The Agent shall have received evidence
satisfactory to it that:

(i) There shall exist at and as of the Closing Date (after giving effect to the
initial Loans hereunder) no conditions that would constitute a Default or an
Event of Default; and

(ii) There shall exist no litigation or proceedings which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
and all approvals of Governmental Authorities, if any, required in connection
with the Credit Documents shall have been obtained and be in full force and
effect.

-39-

--------------------------------------------------------------------------------



Section 5.2 All Loans. The obligation of each Lender to make any Loan (including
the initial Loan) shall be subject to and the satisfaction of each of the
conditions precedent set forth below.

(a) Compliance with Warranties, No Default, etc. Both before and after giving
effect to any Loan the following statements shall be true and correct as of the
date of such Loan:

(i) the representations and warranties set forth in each Credit Document shall,
in each case, be true and correct in all material respects with the same effect
as if then made (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date or, unless no longer true and correct
as a direct result of the consummation of an acquisition or transaction
permitted hereunder or consented to in writing by the Required Lenders);

(ii) no Material Adverse Effect has occurred and is continuing; and

(iii) no Default or Event of Default has occurred and is continuing.

(b) Loan Request, etc. The Agent shall have received a Borrowing Request if any
Loan has been requested hereunder. Each of the delivery of a Borrowing Request
and the acceptance by any Borrower of the proceeds of such Loan shall constitute
a representation and warranty by the Borrowers that on the date of such Loan
(both immediately before and after giving effect to such Loan and the
application of the proceeds thereof) the statements made in Section 5.2(a) are
true and correct.

(c) Satisfactory Legal Form. All documents executed or submitted pursuant hereto
by or on behalf of the Borrowers or any other Obligor shall be reasonably
satisfactory in form and substance to the Agent and its counsel and the Agent
and its counsel shall have received all information, approvals, opinions,
documents or instruments as the Agent or its counsel may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Loans hereunder, each Borrower represents and warrants on the date of each Loan
(unless stated to relate to an earlier date) to each Secured Party as set forth
in this Article.

Section 6.1 Organization, etc. Each Obligor is (i) validly organized and
existing and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, (ii) except where such failure to be so qualified
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, and (iii) has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under each Credit Document to which it is a
party and to own and hold under lease its property and to conduct its business
substantially as currently conducted by it.

-40-

--------------------------------------------------------------------------------



Section 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Credit Document executed by it, each
Obligor’s participation in the consummation of all aspects of the Credit
Documents, and the execution, delivery and performance by any Obligor of each of
the Credit Documents, are in each case within each such Person’s powers, have
been duly authorized by all necessary action, and do not:

(a) contravene any (i) Obligor’s Organizational Documents, (ii) material
contractual restriction binding on or affecting any Obligor, (iii) court decree
or order binding on or affecting any Obligor or (iv) law or governmental
regulation binding on or affecting any Obligor; or

(b) result in, or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement).

Section 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority,
other than those that have been, or on the Closing Date will be, duly obtained
or made and which are, or on the Closing Date will be, in full force and effect
and except for filings and registrations of any UCC financing statement,
mortgages or intellectual property filings, all of which have been duly
executed, where applicable, and delivered to the Agent on the Closing Date by
each Obligor, as the case may be, is required for the due execution, delivery or
performance by any Obligor of any Credit Document to which it is a party. No
Borrower is subject to registration under the Investment Company Act of 1940, as
amended, or is otherwise subject to any other regulatory scheme limiting its
ability to incur debt.

Section 6.4 Validity, etc. The Credit Documents executed by any Obligor will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity).

Section 6.5 Financial Information. The financial statements (other than
projections) of the Borrowers furnished to the Agent and each Lender pursuant to
Section 5.1(e) have been prepared in accordance with GAAP as applied pursuant to
the terms of this Agreement, and present fairly the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended, subject, in the case of
financial statements, to normal recurring year-end adjustments and the absence
of notes. The projections furnished to Agent and each Lender pursuant to Section
5.1(e) are based on reasonable assumptions and such assumptions are believed by
the Borrowers to be fair in light of business conditions as they exist on the
date of this Agreement. All balance sheets, all statements of operations,
shareholders’ equity and cash flow and all other financial information of each
of the Borrowers furnished or to be furnished pursuant to Section 7.1 have been
and will for periods following the Closing Date (except for the aging reports
referred to in Section 7.1(c) and the budget referred to in Section 7.1(d)) be
prepared in accordance with GAAP as applied pursuant to the terms of this
Agreement, and do or will present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended, subject, in the case of interim financial
statements, to normal recurring year-end adjustments and the absence of notes.

-41-

--------------------------------------------------------------------------------



Section 6.6 No Material Adverse Effect; Compliance with Laws.

(a) No Material Adverse Effect has occurred since the date of delivery of the
most recent audited financial statements delivered pursuant to Section 5.1(e) or
Section 7.1(b).

(b) Each Borrower is in material compliance with the requirements of all
applicable laws, rules and regulations (including, without limitation, all
Environmental Laws, ERISA, and the provisions of the Occupational Safety and
Health Act, the Fair Credit Reporting Act and the Fair Labor Standards Act, each
as amended, and the rules and regulations promulgated thereunder).

Section 6.7 Litigation. There is no pending or, to the knowledge of any
Borrower, threatened litigation, action or proceeding (a) except as disclosed in
Schedule 6.7 hereto, affecting any Borrower or consolidated Subsidiary of a
Borrower, or any of their respective properties, businesses, assets or revenues,
which could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, or (b) which purports to affect the legality, validity
or enforceability of any Credit Document.

Section 6.8 Subsidiaries. The Borrowers have no Subsidiaries, except those
Subsidiaries described on Schedule 6.8 hereto and those which are permitted to
be organized in accordance with Sections 10.4 or 10.6. Schedule 6.8 hereto sets
forth the capitalization of each of the Borrowers.

Section 6.9 Ownership of Properties. Schedule 6.9 hereto sets forth the address
of each real property location which any Borrower owns or leases, or on which
any property of any Borrower is maintained, together with a description of any
lease or bailment or warehouse arrangement, including the term of such
arrangement and the contact information for the landlord, bailee or
warehouseman. The Borrowers own (i) in the case of owned real property, good and
marketable fee title to, and (ii) in the case of owned personal property, good
and valid title to, or, in the case of leased or licensed real or personal
property, valid and enforceable leasehold or license interests (as the case may
be) in, all of its material properties and assets, real and personal, tangible
and intangible, of any nature whatsoever, free and clear in each case of all
Liens or claims, except for Liens permitted pursuant to Section 10.3.

Section 6.10 Taxes. Each Borrower and each Subsidiary of a Borrower has filed
all federal and state income tax returns, state and local sales, use and
personal property tax returns, and all other material Tax returns and reports
required by law to have been filed by it and has paid all federal and state
income taxes, state and local sales, use and personal property taxes, and other
material Taxes thereby shown to be due and owing, except any such Taxes which
are not delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

-42-

--------------------------------------------------------------------------------



Section 6.11 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Loan hereunder, no steps have been taken to terminate
any Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
any Borrower or any member of the Controlled Group of any material liability,
fine or penalty. Except as disclosed in Schedule 6.11 hereto, neither any
Borrower nor any member of the Controlled Group has any Contingent Liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
Schedule 6.11 sets forth each Pension Plan and Welfare Plan to which any
Borrower is a party.

Section 6.12 Environmental Warranties. Except for the matters set forth on
Schedule 6.12 hereto, and only to the extent a Borrower’s failure to comply in
any case, individually or in the aggregate, has or could reasonably be expected
to have a Material Adverse Effect:

(a) at all facilities and property (including underlying groundwater) owned,
occupied, or leased by any Borrower, except with respect to matters that have
been fully resolved, each Borrower is, and continues to be, in compliance with
all Environmental Laws;

(b) there have been no past (which have not been resolved), and there are no
pending or, to the knowledge of any Borrower, threatened (i) claims, complaints,
notices or requests for information received by any Borrower with respect to any
alleged violation of any Environmental Law, or (ii) complaints, notices or
inquiries to any Borrower regarding potential liability under any Environmental
Law;

(c) there have been no Releases or threatened Releases of Hazardous Materials
at, on or under any property now or to the knowledge of any Authorized Officer
previously owned, occupied, or leased by any Borrower;

(d) each Borrower has been issued and is in compliance with, and to the extent
required by applicable Environmental Laws have timely applied to renew, all
permits, certificates, approvals, licenses and other authorizations required by
Environmental Laws;

(e) no property now or previously owned, occupied or leased by any Borrower is
listed or, to the knowledge of any Authorized Officer, proposed for listing on
any federal or state list of sites requiring any investigation, monitoring,
remediation, or clean-up;

(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by any Borrower;

-43-

--------------------------------------------------------------------------------



(g) no Borrower has directly transported or directly arranged for the
transportation of any Hazardous Material to any location which is the subject of
federal, state or local enforcement actions or other investigations which may
lead to claims against any Borrower for any remedial work, damage to natural
resources or personal injury;

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now owned or leased by any Borrower or, to the knowledge of any
Borrower (after due inquiry) previously owned or leased by any Borrower; and

(i) no conditions exist at, on or under any property now owned or leased by any
Borrower or, to the knowledge of any Borrower (after due inquiry) previously
owned or leased by any Borrower, which, with the passage of time, or the giving
of notice or both, would give rise to any liability under any Environmental Law.

Section 6.13 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished (other than projections and forward looking
information) in writing to any Secured Party by or on behalf of any Obligor by
its representatives, directors, officers, agents or employees in connection with
any Credit Document or any transaction contemplated hereby contains any untrue
statement of a material fact, or omits to state any material fact necessary to
make such information not materially misleading, and no other factual
information hereafter furnished in connection with any Credit Document by or on
behalf of any Obligor to any Secured Party will contain any untrue statement of
a material fact or will omit to state any material fact necessary to make any
information not materially misleading, in each case on the date as of which such
information is dated or certified.

Section 6.14 Margin Stock. No proceeds of any Loans will be used to purchase or
carry margin stock or otherwise for a purpose which violates, or would be
inconsistent with, Board Regulation T, U or X.

Section 6.15 Foreign Assets Control Regulations. None of the requesting or
borrowing of any Loans or the use of the proceeds thereof of such will violate
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)) (the “Patriot Act”). Furthermore, no Obligor (a) is or will
become a “blocked person” as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (b) knowingly engages
or will knowingly engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.

Section 6.16 Labor Relations; Management Agreements. There are no strikes,
lockouts or other material labor disputes or grievances against any Borrower,
or, to any Borrower’s knowledge, threatened against or affecting any Borrower,
and no significant unfair labor practice, charges or grievances are pending
against any Borrower, or to any Borrower’s knowledge, threatened against any of
them before any Governmental Authority. No Borrower is party to any collective
bargaining agreement. There are no Management Agreements.

-44-

--------------------------------------------------------------------------------



Section 6.17 Insurance. All premiums in respect of insurance maintained by or on
behalf of any Borrower have been paid. The Borrowers reasonably believe that the
insurance maintained by or on behalf of each Borrower is adequate and conforms
to the requirements set forth in Section 8.3.

Section 6.18 Collateral Documents.

(a) The Security Agreement is effective to create, in favor of the Agent, a
legal, valid and enforceable security interest in the Collateral described in
the Security Agreement and, upon the filings of financing statements pursuant to
the UCC, constitutes a fully perfected Lien on, and security interest in, all
right, title and interest of the grantors thereunder in such Collateral which
may be perfected by filing, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by Section
10.3.

(b) Each Control Agreement is effective to create, in favor of the Agent, a
legal, valid and enforceable Lien on all of the Borrowers’ right, title and
interest in and to the Deposit Accounts described therein and the proceeds
thereof, and constitute a Lien on, and security interest in, all right, title
and interest of the Borrowers in such Deposit Accounts and the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of Persons expressly permitted by Section 10.3.

Section 6.19 Compliance with OFAC Rules and Regulations.

None of the Obligors (i) is a Sanctioned Person, (ii) has any of its assets in
Sanctioned Countries, or (iii) derives any of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Loan will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

The Borrowers will furnish, or cause to be furnished, to the Agent and the
Lenders, each of the following:

Section 7.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as available and in any event within
sixty (60) days after the end of each of the first three (3) Fiscal Quarters of
each Fiscal Year, unaudited consolidated balance sheets of LEAF Financial and
its consolidated Subsidiaries, as of the close of such fiscal quarter and
unaudited consolidated statements of income, retained earnings and cash flows
for the fiscal quarter then ended and that portion of the Fiscal Year then ended
for LEAF Financial and its consolidated Subsidiaries, including, without
limitation, the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrowers in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by an Authorized Officer to present fairly in all material
respects the financial condition of LEAF Financial and its consolidated
Subsidiaries, and the results of operations of LEAF Financial and its
consolidated Subsidiaries, for the periods then ended, subject to normal year
end adjustments.

-45-

--------------------------------------------------------------------------------



(b) Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, audited
consolidated balance sheets of LEAF Financial and its consolidated Subsidiaries,
as of the close of such Fiscal Year and audited consolidated statements of
income, retained earnings and cash flows of LEAF Financial and its consolidated
Subsidiaries, for the Fiscal Year then ended, including, without limitation, the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures for the preceding Fiscal Year and prepared by an
independent certified public accounting firm acceptable to the Agent in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operation of any change in the application
of accounting principles and practices during the year, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by LEAF Financial and its consolidated
Subsidiaries, or with respect to accounting principles followed by LEAF
Financial and its consolidated Subsidiaries not in accordance with GAAP.

(c) Aging Reports. Monthly, on the twentieth (20th) day of each month, a monthly
aging report for the prior month of (i) the total portfolio of Contracts
serviced by any Borrower, in summary form, and of (ii) Contracts which are
Collateral.

(d) Annual Budget. As soon as available and in any event within seventy-five
(75) days after the beginning of each Fiscal Year, a budget for LEAF Financial
for the ensuing Fiscal Year, such budget to include a projected income
statement, a statement of cash flows and balance sheet and the assumptions used
to develop such projections.

Section 7.2 Certificates.

(a) Compliance Certificate. At each time financial statements are delivered
pursuant to Section 7.1(a) or Section 7.1(b) hereof, a Compliance Certificate
dated as of the date of the related financial statements.

(b) Borrowing Base Certificate. Monthly, on the twentieth (20th) day of each
month, a Borrowing Base Certificate as of the last date of the immediately
preceding month.

Section 7.3 Other Reports.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
any Borrower or its Boards of Directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management letters or reports and any management responses thereto;

-46-

--------------------------------------------------------------------------------



 

(b) promptly upon their becoming available, copies of such other financial
statements, reports, notices, prospectuses and registration statements, if any,
as any Borrower may be required to publicly file with the IRS, the SEC, any
national securities exchange or any similar or corresponding governmental
commission, department or agency substituted therefor, or any similar or
corresponding governmental commission, department, board, bureau, or agency,
federal or state; and

(c) tax returns and such other information regarding the operations, business
affairs and financial condition of the Borrowers or the Collateral as the Agent
or any Lender may reasonably request.

Section 7.4 Notice of Litigation and Other Matter. Promptly (but in no event
later than five (5) Business Days after any Borrower obtains knowledge thereof)
telephonic and written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority, and all actions and proceedings in any court or before
any arbitrator against or involving any Borrower or any of their respective
properties, assets or businesses, which could reasonably be believed to create a
potential liability or judgment in excess of $1,000,000;

(b) any notice of any violation received by any Borrower from any Governmental
Authority including, without limitation, any notice of violation of any
Environmental Law;

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Borrower;

(d) any attachment, judgment, lien, levy or order exceeding $1,000,000 that may
be assessed against or threatened against any Borrower;

(e) (i) the institution of any steps by any Person to terminate any Pension
Plan, (ii) the failure to make a required contribution to any Pension Plan if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA,
(iii) the taking of any action with respect to a Pension Plan which could result
in the requirement that any Borrower furnish a bond or other security to the
PBGC or such Pension Plan, or (iv) the occurrence of any event with respect to
any Pension Plan which could result in the incurrence by any Borrower of any
material liability, fine or penalty, notice thereof and copies of all
documentation relating thereto;

(f) any change (i) in any Borrower’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Borrower’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Borrower’s identity or corporate structure, (iv) in any
Borrower’s Federal Taxpayer Identification Number or (v) in any Borrower’s
jurisdiction of organization. The Borrowers agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral. Borrowers also agree promptly to notify the
Agent if any material portion of the Collateral is damaged or destroyed;

-47-

--------------------------------------------------------------------------------



(g) any change of any Authorized Officer;

(h) any condition or event that constitutes a Default or Event of Default,
written notice thereof specifying the nature and duration thereof and the action
being or proposed to be taken with respect thereto;

(i) any Disposition;

(j) any default under a Servicing Agreement; and

(k) any Material Adverse Effect.

Section 7.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of LEAF Financial
or any of its Subsidiaries to the Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VII or any other provision of this
Agreement shall be, at the time the same is so furnished, complete and correct
in all material respects to the extent necessary to give the Agent or any Lender
complete, true and accurate knowledge of the subject matter based on the
Borrowers’ knowledge thereof.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Each Borrower agrees with each Lender and the Agent that each Borrower will,
and, where required, will cause its consolidated Subsidiaries to, perform or
cause to be performed the obligations set forth below.

Section 8.1 Maintenance of Existence; Compliance with Laws, etc. Each Borrower
will:

(a) except as otherwise permitted by Section 10.7, preserve and maintain its
legal existence; and

(b) comply in all material respects with all applicable laws, rules, regulations
and orders, including the payment (before the same become delinquent), of all
federal, state and other material Taxes and assessments imposed upon it or upon
its property except to the extent being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on the books of the Borrowers.

-48-

--------------------------------------------------------------------------------



Section 8.2 Maintenance of Properties. Each Borrower will maintain, preserve,
protect and keep its properties in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by such Borrower may be properly
conducted at all times, unless such Borrower determines in good faith that the
continued maintenance of such property is no longer economically desirable.

Section 8.3 Insurance. Each Borrower will:

(a) maintain with financially sound and reputable insurance companies,
insurance, with respect to its properties and business, against loss or damage
by fire and other insurance hazards (including extended coverage, property
damage, worker’s compensation, public liability and business interruption
insurance) and against other risks (including errors and omissions) of the kind
and in such amount customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, and all insurance
required to be maintained under any other Credit Document;

(b) if any portion of any Borrower’s property that is subject to a mortgage in
favor of the Agent is located in an area identified by the Federal Emergency
Management Agency or any successor thereto as an area having special flood
hazards pursuant to the National Flood Insurance Act, maintain with financially
sound and reputable insurance companies, flood insurance with policy limits and
deductibles in such amounts as are typically insured against in the same general
area, by Persons of comparable size engaged in the same or similar business; and

(c) maintain all other insurance as may be required under the laws of any state
or jurisdiction in which it or they may be engaged in business.

The Borrowers shall deliver (i) on the Closing Date and annually thereafter an
original certificate of insurance signed by the Borrowers’ independent insurance
broker describing and certifying as to the existence of the insurance on the
properties and assets of the Borrowers and their consolidated Subsidiaries
required to be maintained by this Agreement and (ii) at the reasonable request
of the Agent from time to time (A) a summary schedule indicating all insurance
then in force with respect to the Borrowers or (B) copies of the policies
evidencing such insurance coverage. Each insurance policy shall provide for at
least thirty (30) days’ prior written notice to the Agent of any termination of
or proposed cancellation, nonrenewal or material modification of such policy.
All policies delivered pursuant to this Section shall be in addition to any
requirements to maintain specific types of insurance contained in any other
Credit Document.

Section 8.4 Visitations, Books and Records, Field Audits. Each Borrower will,
and will cause each of its consolidated Subsidiaries to:

(a) keep true books and records in which full, true and correct entries will be
made in accordance with GAAP and maintain adequate accounts and reserves for all
taxes (including income taxes), all depreciation, depletion, obsolescence and
amortization of its properties, all contingencies, and all other reserves, and
maintain computerized systems capable of (i) tracking the Eligible Contracts and
Equipment, enabling the Borrowers at all times to identify the same by Lessee
and (ii) enabling the Borrowers to calculate the Net Present Value and Original
Net Equipment Cost;

-49-

--------------------------------------------------------------------------------



(b) permit the Agent, any Lender or any of their respective representatives, at
reasonable times and intervals upon reasonable notice to LEAF Financial, to
visit any Borrower’s offices, to discuss any Borrower’s financial matters with
its officers and employees, and its independent public accountants (and each
Borrower hereby authorizes such independent public accountant to discuss such
Borrower’s financial matters with the Agent, any Lender or any of their
respective representatives) and to examine (and photocopy extracts from) any of
its books and records provided that no more than one such visit shall occur
during any Fiscal Year if no Event of Default has occurred and is continuing;

(c) shall assist in any collateral field audit performed (by any accounting firm
reasonably acceptable to the Agent) at the request of the Agent, which audit
shall be in form and substance reasonably satisfactory to Agent; provided that
no more than one such audit shall be performed during any Fiscal Year if no
Event of Default has occurred and is continuing; and

(d) pay any fees of such independent public accountant or auditor incurred in
connection with the Agent’s and the Lenders’ exercise of its rights pursuant to
this Section, and reimburse all reasonable out-of-pocket costs of such visits of
the Agent.

Section 8.5 Environmental Law Covenant. Each Borrower will, except in each case
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect:

(a) occupy, use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations required by
Environmental Laws in effect and remain in material compliance therewith, and
handle all Hazardous Materials in compliance with, all applicable Environmental
Laws; and

(b) promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition of its
facilities and properties in respect of, or as to compliance with, Environmental
Laws and promptly resolve any non-compliance with Environmental Laws and keep
its property free of any Lien imposed by any Environmental Law.

Section 8.6 Use of Proceeds. The Borrowers will apply the proceeds of the Loans
as follows:

(a) to pay, in full, all obligations owing under the Existing Credit Agreements;

(b) to pay fees, costs and expenses with respect to the Credit Documents; and

(c) to provide for the working capital and general corporate purposes of the
Borrowers and for Financed Acquisitions.

-50-

--------------------------------------------------------------------------------



Section 8.7 Future Subsidiaries, Security, etc. The Borrowers will cause any
consolidated Subsidiary which it intends to receive any proceeds of any Loan, to
execute a joinder, as an additional Borrower, hereto and to each applicable
Credit Document in favor of the Secured Parties. In addition, from time to time,
the Borrowers will, at their cost and expense, promptly secure the Obligations
by pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the Agent or the
Required Lenders shall designate pursuant to the terms of this Agreement (it
being understood that it is the intent of the parties that the Obligations shall
be secured by all of the issued and outstanding Capital Securities of the
Subsidiaries of the Borrowers and substantially all the assets of the Borrowers,
including real and personal property acquired subsequent to the Closing Date).
Such Liens will be created under the Credit Documents in form and substance
reasonably satisfactory to the Agent, and the Borrowers shall deliver or cause
to be delivered to the Lenders all such instruments and documents (including
legal opinions, title insurance policies and lien searches) as the Agent shall
reasonably request to evidence compliance with this Section.

Section 8.8 Procedures to Ensure Information Dissemination. Each Borrower will,
and will cause each of its consolidated Subsidiaries to, establish and maintain
adequate policies and procedures to ensure that at least one Authorized Officer
is promptly informed of all matters referenced in this Agreement for which the
Secured Parties are relying on such Authorized Officer’s knowledge with respect
to the obligations set forth in Sections 6.13 and Article VII.

Section 8.9 Further Assurances.

(a) The Borrowers will, and will cause each Subsidiary which becomes a party
hereto, to execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Agent or the Required Lenders may reasonably request, to effectuate
the transactions contemplated by the Credit Documents or to grant, preserve,
protect or perfect the Liens created by the Credit Documents or the validity or
priority of any such Lien, all at the expense of the Borrowers. The Borrowers
also agree to provide the Agent, from time to time upon request, evidence
reasonably satisfactory to the Agent as to the perfection and priority of the
Liens created or intended to be created by the Credit Documents.

(b) If any assets (including any real property or improvements thereto or any
interest therein) are acquired by a Borrower after the Closing Date (other than
assets constituting Collateral under the Security Agreement that become subject
to the Lien of the Security Agreement upon acquisition thereof), the Borrowers
will notify the Agent thereof, and, if requested by the Agent or the Required
Lenders, the Borrowers will cause such assets to be subjected to a Lien securing
the Obligations applicable, and will take such actions as shall be necessary or
reasonably requested by the Agent to grant and perfect such Liens, including
actions described in clause (a) of this Section, all at the expense of the
Borrowers.

-51-

--------------------------------------------------------------------------------



(c) If any Contract Files are located at any location which a Borrower does not
own, the Borrowers will take such actions as shall be necessary or reasonably
requested by the Agent to put in place a landlord waiver, in favor of the Agent,
with respect to such location or move such Contract Files to a location which a
Borrower owns or which is then subject to a landlord waiver in favor of the
Agent.

(d) If any Borrower opens or establishes any Deposit Account with any Person
(other than with respect to any Deposit Account with the Agent), such Borrower
shall subject such Deposit Account to a Control Agreement to the extent required
by the Security Agreement.

Section 8.10 Maintenance of Assets. With respect to the Contracts and related
assets owned or serviced by any Borrower, such Borrower shall:

(a) invoice and collect from each Lessee all Lease Payments required to be paid
by such Lessee in such manner and to the same extent as the Borrowers do with
respect to similar contracts held for their own account;

(b) fulfill all of the obligations of the Borrowers and any of the ongoing
responsibilities (if any) of the lessor or lender under a Contract and exercise
all rights of the Borrowers with respect to the Contracts and the Equipment;

(c) maintain with respect to each Contract and each piece of Equipment, and with
respect to each payment by each Lessee and compliance by each Lessee with the
provisions of each Contract, complete and accurate records in such manner and to
the same extent as the Borrowers do with respect to similar contracts and
Equipment held for their own accounts;

(d) execute, deliver, report and file any and all tax returns with respect to
sales, use, personal property and other taxes (other than corporate income tax
returns) and any and all notices, reports, licensing applications or other
required filings required to be filed in any jurisdiction with respect to any
Equipment and any and all filings required with respect to the Equipment;

(e) apply for and maintain (or cause to be applied for and maintained) all
licenses, permits, registrations, authorizations and other governmental items
necessary for the Borrowers to acquire, hold, manage and sell the Equipment, or
enforce or collect Contracts, in each jurisdiction where the failure to maintain
such licenses, permits, registrations, authorizations or governmental items
could, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Effect;

(f) pay or cause to be paid all applicable taxes properly due and owing in
connection with the Contracts and Equipment;

(g) enforce and negotiate the terms of any Contract in accordance with the terms
of the Servicing Standard;

-52-

--------------------------------------------------------------------------------



(h) repossess and remarket any Equipment in accordance with the terms of the
Servicing Standard;

(i) negotiate and maintain the insurance required by the Servicing Standard;

(j) investigate, consistent with its past practices and policies and at its own
expense, the facts and circumstances surrounding each casualty or Event of Loss
with respect to the Equipment, collect or arrange for payment from the
appropriate Lessee or third party and process all payment requests under the
insurance policies with respect to such Equipment;

(k) in connection with its performance of the responsibilities and obligations,
and exercise of rights, under a Contract as “lessor” or lender, minimize any
abatement, reduction, recoupment, setoff, defense or counterclaim by the related
Lessee;

(l) fully perform all obligations under the Contracts for which the
nonperformance of such obligations would create a setoff or counterclaim right
by the applicable Lessee; and

(m) maintain a Contract File with respect to each Contract.

Section 8.11 CP Facility Availability. LEAF SPEs shall at all times maintain a
commitment or commitments for CP Facilities in an aggregate maximum amount not
less than two hundred percent (200%) of the Aggregate Commitment.

ARTICLE IX

FINANCIAL COVENANTS

Each Borrower covenants and agrees with each Lender and the Agent that each
Borrower will perform or cause to be performed the obligations set forth below.

Section 9.1 Maximum Senior Leverage Ratio. The Borrowers will not permit the
Senior Leverage Ratio as of the last day of any Rolling Period to be greater
than 6.00 to 1.00.

Section 9.2 Minimum Interest Coverage Ratio. The Borrowers will not permit the
Interest Coverage Ratio as of the last day of any Rolling Period to be less than
1.10:1.00.

Section 9.3 Minimum Adjusted Tangible Net Worth. The Borrowers will not permit
Adjusted Tangible Net Worth as of the last day of any Rolling Period to be less
than $11,500,000, plus 50% of the aggregate amount of Net Income (without
reduction for any loss in any Fiscal Quarter) for each Fiscal Quarter ending
after the Closing Date.

-53-

--------------------------------------------------------------------------------



ARTICLE X

NEGATIVE COVENANTS

Each Borrower covenants and agrees with each Lender and the Agent that each
Borrower will, and will cause its consolidated Subsidiaries to, perform or cause
to be performed the obligations set forth below.

Section 10.1 Business Activities. Each Borrower will not, and will not permit
any of its consolidated Subsidiaries to, engage in any business activity except
for equipment leasing or lending and those related business activities engaged
in on the date of this Agreement (and activities reasonably incidental,
complementary or substantially similar thereto).

Section 10.2 Indebtedness. Each Borrower will not, and will not permit any of
its consolidated Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:

(a) Indebtedness in respect of the Obligations;

(b) Subordinated Debt subject to a Subordination Agreement;

(c) Indebtedness existing as of the Closing Date which is identified in Schedule
10.2 hereto, together with refinancings, renewals or replacements of any such
Indebtedness in the manner permitted under Section 10.5 hereof;

(d) unsecured Indebtedness (i) for trade payables incurred in the ordinary
course of business of the Borrowers and their Subsidiaries and (ii) in respect
of performance, surety or appeal bonds provided in the ordinary course of
business, but excluding (in each case), Indebtedness incurred through the
borrowing of money or Contingent Liabilities in respect thereof;

(e) unsecured Indebtedness (evidenced by a note or other instrument and subject
to a pledge pursuant to a Credit Document) among Borrowers;

(f) Indebtedness of the Borrowers comprised of Hedging Obligations permitted
pursuant to Section 10.13;

(g) Capitalized Lease Liabilities in an aggregate amount at any time outstanding
not to exceed $1,000,000;

(h) Purchase money obligations in an aggregate amount at any time not to exceed
$500,000; and

(i) any other unsecured Indebtedness in an aggregate amount at any time not to
exceed $1,000,000.

provided, however, that no Indebtedness otherwise permitted by clause (d), (e),
(f) or (g) above shall be assumed or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom.

-54-

--------------------------------------------------------------------------------



Section 10.3 Liens. The Borrowers will not, and will not permit any of their
consolidated Subsidiaries to, create, incur, assume or permit to exist any Lien
upon any of its property (including Capital Securities of any Person), revenues,
assets or other Collateral, whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b) Liens existing as of the Closing Date and disclosed in Schedule 10.3 hereto
securing Indebtedness described in Section 10.2(c); provided, that no such Lien
shall encumber any additional property (other than proceeds, products or
replacements of such property) not already securing such Indebtedness on the
Closing Date;

(c) Liens securing Indebtedness permitted to be incurred under Sections 10.2(g)
and (h); provided, that (i) such Lien is granted within 60 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
the lesser of the cost or the fair market value of the applicable property,
improvements or equipment at the time of such acquisition (or construction) or
lease and (iii) such Lien secures only the assets and the proceeds, products or
replacements of such assets that are the subject of the Indebtedness referred to
in such clause;

(d) Liens in favor of carriers, warehousemen, suppliers, repairmen, mechanics,
materialmen, landlords and other similar liens granted in the ordinary course of
business for amounts not overdue for a period of more than 60 days or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves or other appropriate provision in accordance with GAAP shall
have been made therefor;

(e) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, bids, trade contracts, leases, statutory bonds,
performance bonds or other similar obligations (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety and appeal bonds or performance bonds;

(f) judgment Liens which do not otherwise result in an Event of Default;

(g) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar charges or encumbrances, in each case,
not interfering in any material respect with the ordinary course of business of
any Borrower;

(h) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves or other appropriate provisions in accordance with GAAP shall have been
made;

(i) Liens arising from precautionary UCC financing statements regarding
operating leases, provided that such Lien is limited to the equipment leased;

-55-

--------------------------------------------------------------------------------



(j) Liens of a collecting bank under UCC 4-210 on items in the course of
collection;

(k) statutory liens under UCC Article 2; and

(l) bank set-off rights against Deposit Accounts.

Section 10.4 Investments. The Borrowers will not, and will not permit any of
their consolidated Subsidiaries to, purchase, make, incur, assume or permit to
exist any Investment in any other Person, except:

(a) Investments existing on the Closing Date and identified in Schedule 10.4
hereto;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments by way of loans, advances, contributions to capital or purchases
of Capital Securities by any Borrower in any other Borrower (including any
Person who becomes a Borrower through a Financed Acquisition);

(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(f) Investments consisting of any deferred portion of the sales price received
by any Borrower or any Subsidiary in connection with any Disposition permitted
under Section 10.8;

(g) without duplication, Investments to the extent permitted as Indebtedness
pursuant to Section 10.2(g);

(h) Investments by way of the acquisition of assets or Capital Securities
pursuant to Financed Acquisitions; and

(i) Investments in up to ten percent (10%) of the Capital Securities of any
fund, trust or limited partnership organized for the purpose of purchasing
Contracts from any Borrower and reselling such Contract to a LEAF SPE.

Section 10.5 Restricted Payments.

The Borrowers will not, and will not permit any of their consolidated
Subsidiaries to, declare, make or permit, or agree to pay or make, directly or
indirectly, any Restricted Payment, except for dividends (i) payable to a
Borrower, (ii) payable by a Borrower solely in shares of any class of its common
stock and (iii) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, regular annual dividends of LEAF Financial
paid to the Parent.

-56-

--------------------------------------------------------------------------------



Section 10.6 Issuance of Capital Securities. No Borrower will, or permit any of
their consolidated Subsidiaries to, (a) issue any Capital Securities that, by
their terms (or by the terms of any securities into which they are convertible
or for which they are exchangeable), or upon the happening of any event, mature
or are subject to mandatory redemption, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is six months after the Termination Date
(whether for value or otherwise) or (b) become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment prior to at least six months after the Termination Date
in respect of any Capital Securities of any Borrower or any option, warrant or
other right to acquire any such Capital Securities.

Section 10.7 Consolidation, Merger, etc. The Borrowers will not, and will not
permit any of their consolidated Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets or Capital Securities
of any Person (or any division thereof), except that any Borrower may liquidate
or dissolve voluntarily into, and may merge with and into, any other Person, and
all or substantially all of the assets or Capital Securities of any Person may
be purchased or otherwise acquired by any Borrower if: (a) immediately prior to
any following any event, no Default or Event of Default has occurred and is
continuing, or would result therefrom, and (b) with regard to any such
liquidation, dissolution, consolidation or merger, (i) any third party is in the
same or similar line of business as the applicable Borrower, and (ii) a Borrower
will be the surviving entity.

Section 10.8 Sale of Assets. The Borrowers will not, and will not permit any of
their consolidated Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, more than ten percent (10%) of their assets, business or
property (whether now owned or hereafter acquired, including, without
limitation, Contracts, Equipment and accounts receivable) during any consecutive
twelve (12) month period, or issue or sell any shares of any such Person’s
Subsidiary’s common stock to any Person other than a Borrower, except:
(a) transactions permitted under Section 10.7; (b) to the extent in the ordinary
course of business, any Contract and any sale of the related Equipment made to
the related Lessee or other third party upon the expiration or termination of
such Contract; (c) a discount of or an adjustment to any account receivable in
accordance with past practices; (d) the sale or other disposition for fair
market value, and in the ordinary course of business, of obsolete or worn out
property, or other property not necessary for operations, and (e) sales of
Contracts and the related Equipment, for fair market value, but only to the
extent that such sales are without any recourse, direct or indirect, to any
Borrower or any consolidated Subsidiary thereof. Any conveyance, sale, lease,
assignment, transfer or disposition of Contracts by a Borrower to an Affiliate
of any Obligor, which is not evidenced by a Purchase Agreement, shall be
evidenced by an assignment in substantially the form set forth on Schedule 10.8
hereto or by a first tier purchase agreement relating to a Purchase Agreement.

-57-

--------------------------------------------------------------------------------



Section 10.9 Transactions with Affiliates. Except as set forth on Schedule 10.9
and excluding transactions, payments or distributions otherwise expressly
permitted hereunder, no Borrower will, or will permit any of its consolidated
Subsidiaries to, enter into or cause or permit to exist any arrangement,
transaction or contract (including for the purchase, lease or exchange of
property or the rendering of services) with any Affiliate of any Borrower,
unless such arrangement, transaction or contract is (a) on fair and reasonable
terms no less favorable to such Borrower or such Subsidiary than it could obtain
in an arm’s-length transaction with a Person that is not an Affiliate and (b) of
the kind which would be entered into by a prudent Person in the position of such
Borrower or such Subsidiary with a Person that is not one of its Affiliates, and
the Agent receives prompt written notice of such transaction.

Section 10.10 Restrictive Agreements. The Borrowers will not, and will not
permit any of their consolidated Subsidiaries to, enter into or permit to exist
any agreement prohibiting:

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired to the extent any such negative
pledge would prohibit the creation or first priority perfection of any Liens
securing payment of the Obligations;

(b) the ability of any Obligor to amend or otherwise modify any Credit Document;
or

(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to any Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments or the ability of Parent to perform its
obligations under the Guaranty.

The foregoing prohibitions shall not apply to restrictions contained in or by
reason of (i) any Credit Document, (ii) in the case of clause (a), any agreement
governing any Indebtedness permitted by Section 10.2(g) as to the assets
financed with the proceeds of such Indebtedness, (iii) in the case of clause
(a), customary non-assignment or Tangible Net Worth provisions in any lease
governing a leasehold interest or customary non-assignment provisions in any
other contracts which are not material to the business and operations of any
Borrower or its Subsidiaries, and (iv) applicable law.

Section 10.11 Sale and Leaseback. The Borrowers will not directly or indirectly
enter into any agreement or arrangement, as a lessee, providing for the sale or
transfer by it of any property (now owned or hereafter acquired) to a Person and
the subsequent lease or rental of such property or other similar property from
such Person.

Section 10.12 Amendment to Material Documents.

(a) The Borrowers will not, and will not permit any of their consolidated
Subsidiaries to, amend, supplement or otherwise modify any: (i) Organizational
Document; (ii) Purchase Agreement; or (iii) Servicing Agreement, in any manner
materially adverse to the interests, rights or obligations of any Secured Party.

-58-

--------------------------------------------------------------------------------



(b) The Borrowers will not, and will not permit any of their consolidated
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any agreement, document, instrument or note governing or evidencing
the Subordinated Debt if the effect of such amendment, modification or waiver is
to: (i) increase the interest rate on such Subordinated Debt or change (to
earlier dates) the dates upon which principal and interest are due thereon; (ii)
alter the redemption, prepayment or subordination provisions thereof; (iii)
create any covenant thereunder or grant any collateral therefor; or (iv)
otherwise confer additional rights upon the holders thereof which individually
or in the aggregate would be adverse to any Borrower or any such consolidated
Subsidiary or to the any Secured Parties.

Section 10.13 Hedging Obligations. The Borrowers will not enter into any Hedging
Obligations other than Hedging Obligations entered into in the ordinary course
of business to manage interest rate risk of the Borrowers and not for
speculative purposes.

Section 10.14 Accounting Changes. The Borrowers will not make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change their Fiscal Year, except to change the fiscal year of a
consolidated Subsidiary to conform its fiscal year to that of LEAF Financial.

Section 10.15 Subordinated Debt.

The Borrowers will not, and will not permit any of their consolidated
Subsidiaries to (a) prepay, redeem, repurchase or otherwise acquire for value
any Subordinated Debt, or (b) make any principal, interest or other payments on
any Subordinated Debt, that is in each case not expressly permitted by a
Subordination Agreement.

Section 10.16 Upstream Limitations.

The Borrowers will not, and will not permit any of their consolidated
Subsidiaries, to enter into any agreement, contract, or arrangement (other than
the Credit Documents) restricting the ability of any of their Subsidiaries to
pay or make dividends or distributions in cash or kind, to make loans, advances,
or other payments of whatsoever nature or to make transfers or distributions of
all or any part of their assets to any Borrower or to any Subsidiary of any
Borrower.

ARTICLE XI

EVENTS OF DEFAULTS AND REMEDIES

Section 11.1 Events of Default. Each of the following events or occurrences
described in this Article shall constitute an “Event of Default”:

(a) Non-Payment of Obligations. The Borrowers shall fail to make any payment or
prepayment of any principal of any Loan when due or any payment of interest on
any Loan or any fee described in Article III or any other monetary Obligation,
within three (3) Business Days of when due.

-59-

--------------------------------------------------------------------------------



(b) Breach of Warranty. Any representation or warranty of any Obligor made or
deemed to be made in any Credit Document (including any certificates delivered
pursuant to Article V) is or shall be incorrect when made or deemed to have been
made in any material respect.

(c) Non-Performance of Certain Covenants and Obligations. Any Borrower shall
default in the due performance or observance of any of its obligations under
Section 7.2, Section 7.5, Section 8.1, Section 8.7, Section 8.11, Article IX,
Section 10.3, Section 10.7, Section 10.8, Section 10.9, Section 10.10, Section
10.15 or Section 10.16 or the Parent shall default in the due performance or
observance of its obligations under the Guaranty, or any Borrower shall default
in the due performance or observance of any of its obligations under Section 7.4
and such default shall continue unremedied for a period of 2 days.

(d) Non-Performance of Other Covenants and Obligations. Any Obligor shall
default in the due performance and observance of any agreement, covenant or
obligation contained in any Credit Document executed by it (other than those
described in Section 11.1(a)-(c) above), and, to the extent susceptible to
remedy, such default shall continue unremedied for a period of 30 days after the
earlier of (i) the date the Borrowers are required pursuant to the Credit
Documents or otherwise to give notice thereof to the Agent (whether or not such
notice is actually given), or (ii) the date notice thereof shall have been given
to the Borrowers by the Agent or any Lender through the Agent.

(e) Default on Other Indebtedness. A default shall occur in the payment of an
amount when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 11.1(a)) of (i) any Borrower or any of its Subsidiaries or
(ii) under any CP Facility, having an outstanding principal amount, individually
or in the aggregate, in excess of $1,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity, in each case,
regardless of whether such default is waived, or such right is exercised, by
such holder (or trustee or agent), unless the effect of such waiver is to
terminate permanently the right of such holder (or trustee or agent) to
accelerate the maturity thereof or demand cash collateral in respect thereof on
account of such default.

(f) Judgments. Any judgment or order for the payment of money individually or in
the aggregate in excess of $1,000,000 (exclusive of any amounts to the extent
covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered against any Borrower or any of its Subsidiaries and such
judgment shall not have been vacated or discharged or stayed or bonded pending
appeal within 30 days (or such longer period during which execution of the same
shall have been stayed) after the entry thereof or enforcement proceedings shall
have been commenced by any creditor upon such judgment or order.

-60-

--------------------------------------------------------------------------------



(g) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan:

(i) the institution of any steps by any Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, any Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $1,000,000; or

(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under section 302(f) of ERISA.

(h) Change in Control. Any Change in Control shall occur.

(i) Bankruptcy, Insolvency, etc. Any Obligor shall:

(i) become “insolvent” as defined by Section 101(32) of the United States
Bankruptcy Code, 11 U.S.C. §101(32) or generally fail to pay, or admit in
writing its inability or unwillingness generally to pay, debts as they become
due;

(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(iii) in the absence of such application, consent or acquiescence in or permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided, that each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any relevant proceeding during
such 60 day period to preserve, protect and defend their rights under the Credit
Documents;

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by any Obligor, such case or proceeding shall be consented to or
acquiesced in by such Borrower, such Obligor, as the case may be, or shall
result in the entry of an order for relief or shall remain for 60 days
undismissed; provided, that each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60 day period to preserve, protect and defend their rights under the
Credit Documents; or

(v) take any action authorizing, or in furtherance of, any of the foregoing.

(j) Impairment of Security, etc. Any Credit Document or any Lien granted
thereunder (except Liens released in accordance with the terms of the Credit
Documents) shall, in whole or in part, terminate, cease to be in effect or cease
to be the legally valid, binding and enforceable obligation of any Obligor party
thereto; any Obligor or any other party shall, directly or indirectly, contest
in any manner such effectiveness, validity, binding nature or enforceability;
or, except as permitted under any Credit Document, any Lien on collateral with a
value singly or in the aggregate in excess of $1,000,000 securing any Obligation
shall, in whole or in part, cease to be a perfected Lien subject only to Liens
permitted under Section 10.3.

-61-

--------------------------------------------------------------------------------



(k) Uninsured Damage. The occurrence of any uninsured damage to or loss, theft
or destruction of, any assets of any Borrower or any of its Subsidiaries and
such damage, loss, theft or destruction shall exceed $1,000,000 in the aggregate
at any time.

(l) Servicer Default. The occurrence of any Servicer Default.

Section 11.2 Action if Bankruptcy. If any Event of Default described in
Section 11.1(i) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations (other than Secured Hedging
Obligations) shall automatically be and become immediately due and payable,
without notice or demand to any Person.

Section 11.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 11.1(i)) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Agent, upon the
direction of the Required Lenders, shall by notice to the Borrowers declare all
or any portion of the outstanding principal amount of the Loans and other
Obligations (other than Secured Hedging Obligations) to be due and payable
and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

Section 11.4 Application of Proceeds. Following an Event of Default and
acceleration of the Obligations, the Agent shall apply proceeds of Collateral as
follows:

First, to payment of that portion of the Obligations constituting fees, expenses
(including, without limitation, expenses relating to attorneys’ fees and other
professionals’ fees), indemnities and other amounts due to the Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest and accrued and unpaid commitment fees or other fees, ratably
amongst the Secured Parties in proportion to the respective amounts described in
this clause “Second” due to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of any Loans, ratably amongst the Lenders in proportion to the
respective amounts described in this clause “Third” due to them;

Fourth, to payment of all other Obligations, ratably amongst the Secured Parties
in proportion to the respective amounts described in this clause “Fourth” due to
them; and

-62-

--------------------------------------------------------------------------------



Finally, the balance, if any, after all of the Obligations have been satisfied,
to the Borrowers or as otherwise required by law.

For purposes of this Section 11.4, if there are Obligations arising out of
Secured Hedging Agreements, the Agent shall determine whether such obligations
are most appropriately characterized as interest, principal, fees or other and
shall add those obligations to the appropriate category above. Any determination
of the Agent in this regard shall be conclusive absent manifest error, provided,
however, that the characterization of such obligations shall be the same with
respect to all Secured Parties.

ARTICLE XII

THE AGENT

Section 12.1 Actions. Each Lender hereby irrevocably appoints National City as
its Agent. Each Lender authorizes the Agent to act on behalf of such Lender
under each Credit Document and, in the absence of other written instructions
from the Required Lenders received from time to time by the Agent (with respect
to which the Agent agrees that it will comply, except as otherwise provided in
this Section or as otherwise advised by counsel in order to avoid contravention
of applicable law), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto. Each
Lender hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Agent, pro rata according to such Lender’s proportionate Total
Exposure Amount, from and against any and all liabilities, obligations, losses,
damages, claims, costs or expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against, the Agent in any way
relating to or arising out of any Credit Document, including reasonable
attorneys’ fees, and as to which the Agent is not reimbursed by the Borrowers;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted from the Agent’s gross negligence or willful misconduct. The
Agent shall not be required to take any action under any Credit Document, or to
prosecute or defend any suit in respect of any Credit Document, unless it is
indemnified hereunder to its satisfaction. If any indemnity in favor of the
Agent shall be or become, in the Agent’s determination, inadequate, the Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given.

Section 12.2 Funding Reliance, etc. Unless the Agent shall have been notified in
writing by any Lender by 5:00 p.m. on the Business Day prior to the date of any
Borrowing that such Lender will not make available the amount which would
constitute its Percentage of such Borrowing on the date specified therefor, the
Agent may assume that such Lender has made such amount available to the Agent
and, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Agent, when all conditions to borrowing have been
satisfied such Lender and the Borrowers severally agree to repay the Agent
forthwith within three (3) Business Days of demand such corresponding amount
together with interest thereon, for each day from the date the Agent made such
amount available to the Borrowers to the date such amount is repaid to the
Agent, at the interest rate applicable at the time to Loans comprising such
Borrowing (in the case of the Borrowers) and (in the case of a Lender), at the
Federal Funds Rate for the first two (2) Business Days after which such amount
has not been repaid, and thereafter at the interest rate applicable to Loans
comprising such Borrowing.

-63-

--------------------------------------------------------------------------------



Section 12.3 Exculpation. Neither the Agent nor any of its respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under any Credit Document, or in connection
herewith or therewith, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Credit Document, nor for the creation, perfection or priority of any Liens
purported to be created by any of the Credit Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, nor to make any inquiry respecting the performance by any Obligor of
its Obligations, except, in each case, to the extent determined by a court of
competent jurisdiction in a final proceeding to have resulted from their own
gross negligence or willful misconduct. Any such inquiry which may be made by
the Agent shall not obligate it to make any further inquiry or to take any
action. The Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Agent believes to be genuine and to have been presented by a proper
Person.

Section 12.4 Successor. The Agent may resign as such at any time upon at least
10 days’ prior notice to the Borrowers and the Lenders. If the Agent at any time
shall resign, the Required Lenders may appoint another Lender as a successor
Agent (with, so long as no Default or Event of Default has occurred and is
continuing, the consent of the Borrowers, provided that the resignation of the
Agent is not contingent upon such consent), which Lender, upon such appointment
(and all applicable consents), thereupon shall become the Agent hereunder. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be one of the Lenders or a commercial
banking institution organized under the laws of the United States (or any State
thereof) or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided, however, that if, such retiring Agent is unable to find a commercial
banking institution which is willing to accept such appointment and which meets
the qualifications set forth above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall be entitled to receive from the retiring Agent such documents of transfer
and assignment as such successor Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Credit Documents. After any retiring
Agent’s resignation hereunder as the Agent, the provisions of this Article XII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Agent under the Credit Documents, and Section 13.3 and Section
13.4 shall continue to inure to its benefit.

Section 12.5 Loans by Agent. Agent shall have the same rights and powers with
respect to (x) the Loans made by it or any of its Affiliates, and (y) the Notes
held by it or any of its Affiliates as any other Lender and may exercise the
same as if it were not Agent. Agent and each of its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
any Borrower or any Subsidiary or Affiliate of any Borrower or Obligor as if
Agent were not Agent hereunder.

-64-

--------------------------------------------------------------------------------



Section 12.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrowers, the Credit Documents (the
terms and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitments. Each Lender also
acknowledges that it will, independently of the Agent and each other Lender, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Credit Documents.

Section 12.7 Reliance by Agent. The Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Agent. As to any matters not expressly provided for by
the Credit Documents, the Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Required Lenders or all of the Lenders as is required
in such circumstance, and such instructions of such Lenders and any action taken
or failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agent shall be
entitled to rely upon any Secured Party that has entered into a Secured Hedging
Agreement for a determination (which such Secured Party agrees to provide or
cause to be provided upon request of each Agent) of the outstanding Obligations
owed to such Secured Party under any Secured Hedging Agreement. Unless it has
actual knowledge evidenced by way of written notice from any such Secured Party
and the Borrowers to the contrary, the Agent, in acting in such capacity under
the Credit Documents, shall be entitled to assume that no Secured Hedging
Agreements or Obligations in respect thereof are in existence or outstanding.

Section 12.8 Defaults. The Agent shall not be deemed to have knowledge or notice
of the occurrence of a Default unless the Agent has received a written notice
from a Lender or any Obligor specifying such Default and stating that such
notice is a “Notice of Default”. In the event that the Agent receives such a
notice of the occurrence of a Default, the Agent shall give prompt notice
thereof to the Lenders. The Agent shall (subject to Section 13.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Lenders except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.

-65-

--------------------------------------------------------------------------------



ARTICLE XIII

MISCELLANEOUS

Section 13.1 Waivers, Amendments, etc.

(a) Waivers and Amendments. The provisions of each Credit Document may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrowers and the Required Lenders;
provided, however, that no such amendment, modification or waiver shall:

(i) modify this Section without the consent of all Lenders;

(ii) increase the aggregate amount of any Loans required to be made by a Lender
pursuant to its Commitments, extend the maturity date of any Loan made (or
participated in) by any Lender or reduce any fees described in Article III
payable to any Lender without the consent of such Lender or change the date or
the amount of any principal repayment described in Section 3.1(a), without the
consent of each Lender to be adversely affected by such amendment, modification
or waiver;

(iii) forgive, or otherwise reduce, the principal amount of or reduce the rate
of interest on any Lender’s Loan or extend the date on which interest or fees
are payable in respect of any Lender’s Loans, in each case, without the consent
of such Lender (it being understood and agreed, however, that any vote to
rescind any acceleration made pursuant to Section 11.2 and Section 11.3 of
amounts owing with respect to the Loans and other Obligations shall only require
the vote of the Required Lenders);

(iv) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

(v) except as otherwise expressly provided in a Credit Document, release any
Obligor from its Obligations under any Credit Documents, or all or substantially
all of the Collateral under the Credit Documents, in each case without the
consent of all Lenders (and each counterparty under any Secured Hedging
Agreement, if not then a Lender); or

(vi) affect adversely the interests, rights or obligations of the Agent (in its
capacity as the Agent), unless consented to by the Agent.

(b) Secured Hedging Agreements. In addition to the foregoing, no amendment shall
be made to any Credit Document without the consent of each counterparty to a
Secured Hedging Agreement affected thereby if the effect thereof would be to
exclude the Obligations evidenced by a Secured Hedging Agreement from the
collateral security and other benefits of such Credit Document (it being
understood that any release of Liens shall be permitted to be effectuated by
Agent, Required Lenders or all Lenders (together with the consent of any
counterparty to a Secured Hedging Agreement, if required), as applicable, in
accordance with the terms of this Agreement).

-66-

--------------------------------------------------------------------------------



(c) No Waiver. No failure or delay on the part of the Agent or any Lender in
exercising any power or right under any Credit Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on any Obligor in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by the Agent or any Lender under any Credit Document shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

(d) Replacement of Lender. In the event that any Lender or Lenders refuse to
approve any waiver or amendment the Agent deems advisable, then the Agent may
or, so long as no Event of Default has occurred and is continuing, the Borrowers
may (but neither shall be obligated to), upon notice to such Lender (and the
Agent, if applicable), require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in
Section 13.11), all of its interests, rights, duties and obligations under this
Agreement and the Credit Documents to an Assignee Lender that shall assume such
obligations (which assignee may be a Lender, if a Lender accepts such
assignment); provided that (i) if it is an assignment at the request of the
Borrowers, the Borrowers shall have received the prior written consent of the
Agent, which consent shall not unreasonably be withheld or delayed, (ii) if it
is an assignment at the request of the Agent and no Event of Default has
occurred and is continuing, the Borrowers shall have consented to such
assignment which consents shall not be unreasonably withheld or delayed and
(iii) such assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents, from the assignee (to the extent of such outstanding principal,
accrued interest and accrued fees) or Borrowers (in the case of all other
amounts).

Section 13.2 Notices; Time

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to any Borrower, to it c/o LEAF Financial Corporation, 1818 Market
Street, 9th Floor, Philadelphia, PA 19103, Attention of Miles Herman (Facsimile
No. 215.640.6363);

(ii) if to the Agent, to National City Bank, One South Broad Street, 14th Floor,
Philadelphia, Pennsylvania 19107, Attention of Michael Labrum, Senior Vice
President (Facsimile No. (267.256.4002);

(iii) if to the Swingline Lender, to National City Bank, 629 Euclid Avenue,
Locator 01-3034, Cleveland, OH 44114, Attention of Kimberly Swanson (Facsimile
No. 216.222.0103); and

-67-

--------------------------------------------------------------------------------



(iv) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. The
Agent or LEAF Financial may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.

(e) Unless otherwise indicated, all references to the time of a day in a Credit
Document shall refer to the time of day in Cleveland, Ohio.

Section 13.3 Payment of Costs and Expenses. The Borrowers agree to pay on demand
all reasonable out-of-pocket expenses of the Agent (including the reasonable
fees and out-of-pocket expenses of any counsel to the Agent and of local
counsel, if any, who may be retained by or on behalf of the Agent) in connection
with:

(a) the negotiation, preparation, execution and delivery of each Credit
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Credit Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated;

(b) the filing, recording, refiling or rerecording of any Credit Document and/or
any financing statements relating thereto and all amendments, supplements,
amendments and restatements and other modifications to any thereof and any and
all other documents or instruments of further assurance required to be filed or
recorded or refiled or rerecorded by the terms of any Credit Document; and

(c) the preparation and review of the form of any document or instrument
relevant to any Credit Document.

The Borrowers further agree to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Credit Document, the Loans or the
issuance of the Notes. The Borrowers also agree to reimburse each Secured Party
upon demand for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and legal expenses of counsel to each Secured Party) incurred by
such Secured Party in connection with (x) the negotiation of any restructuring
or “work-out” with the Borrower, whether or not consummated, of any Obligations
and (y) the enforcement of any Obligations.

-68-

--------------------------------------------------------------------------------



Section 13.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrowers hereby indemnify, exonerate
and hold each Secured Party, and each of their respective affiliates, officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements, whether incurred in connection with actions
between or among the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Loan;

(b) the entering into and performance of any Credit Document by any of the
Indemnified Parties (including any action brought by or on behalf of the
Borrowers as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Loan, provided that any such action is resolved in
favor of such Indemnified Party);

(c) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

(d) any investigation, litigation, action or proceeding (including any
threatened investigation, litigation or proceeding) respectively made, filed, or
instituted and related to any environmental cleanup, audit, compliance or other
matter relating to either the protection human health or the environment or the
Release by any Obligor or any Subsidiary thereof of any Hazardous Material; or

the presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission, discharging or releases from, any real property owned or operated by
any Obligor or any Subsidiary thereof of any Hazardous Material (including any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any Environmental Law), regardless of whether caused by, or within
the control of, such Obligor or Subsidiary;

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party which are determined by a court of competent jurisdiction in a
final proceeding to have resulted from the such Indemnified Party’s gross
negligence or willful misconduct. Except as otherwise provided in this
paragraph, each Obligor and its successors and assigns hereby waive, release and
agree not to make any claim or bring any cost recovery action against, any
Indemnified Party under CERCLA or any state equivalent, or any similar law now
existing or hereafter enacted. Except as otherwise provided in this paragraph,
it is expressly understood and agreed that to the extent that any Indemnified
Party is strictly liable under any Environmental Laws, each Obligor’s obligation
to such Indemnified Party under this indemnity shall likewise be without regard
to fault on the part of any Obligor with respect to the violation or condition
which results in liability of an Indemnified Party. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, each Obligor
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

-69-

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Agreement, no Indemnified Party
shall effect the settlement or compromise of any litigation, investigation or
proceeding (including any threatened litigation, investigation or proceeding) in
respect of which indemnification may be sought, without the Borrowers’ prior
written consent (not to be unreasonably withheld).

Section 13.5 Survival. The obligations of the Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 13.3 and 13.4, and the obligations of the Lenders under Section 13.1,
shall in each case survive any assignment from one Lender to another (in the
case of Sections 13.3 and 13.4) and the occurrence of the date on which all
Obligations have been paid in full in cash, all Secured Hedging Agreements have
been terminated and all Commitments shall have terminated. The representations
and warranties made by the Borrowers in each Credit Document to which it is a
party shall survive the execution and delivery of such Credit Document.

Section 13.6 Severability. Any provision of any Credit Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Credit
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 13.7 Headings. The various headings of each Credit Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Credit Document or any provisions thereof.

Section 13.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrowers, the Agent and each Lender (or notice
thereof satisfactory to the Agent), shall have been received by the Agent.

Section 13.9 Governing Law; Entire Agreement. EACH CREDIT DOCUMENT (EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A CREDIT DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA. The Credit Documents constitute the entire understanding among the
parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.

-70-

--------------------------------------------------------------------------------



Section 13.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that no Borrower nor any other Obligor may
assign or transfer its rights or obligations hereunder without the consent of
all Lenders (except as permitted by the Credit Documents).

Section 13.11 Assignments and Participations in Loans; Register. Each Lender may
assign, or sell participations in, its Loans and Commitments to one or more
other Persons in accordance with this the terms set forth below.

(a) Assignments. Any Lender, pursuant to a Lender Assignment Agreement, with the
consent (which consent shall not be unreasonably delayed or withheld) of (i) the
Borrowers, to the extent no Default or Event of Default has occurred and is
continuing, and (ii) the Agent, may at any time assign and delegate to any one
or more commercial banks, funds or other financial institutions, and upon notice
to the Borrowers and the Agent, upon the Agent’s acknowledgment on a Lender
Assignment Agreement, may assign and delegate to any of its Affiliates or to any
other Lender or to a Related Fund of any Lender (pursuant to applicable law)
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loans and
Commitments in a minimum aggregate amount of $500,000 (or, if less, the entire
remaining amount of such Lender’s Loans and Commitments). Each Obligor and the
Agent shall be entitled to continue to deal solely and directly with a Lender in
connection with the interests so assigned and delegated to an Assignee Lender
until:

(i) notice of such assignment and delegation, together with (A) payment
instructions, (B) the Internal Revenue Service forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
and (C) addresses and related information with respect to such Assignee Lender,
shall have been delivered to the Borrowers and the Agent by such assignor Lender
and such Assignee Lender;

(ii) such Assignee Lender shall have executed and delivered to (A) the Borrowers
and the Agent a Lender Assignment Agreement, accepted by the Agent, and (B), if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers and their Subsidiaries and Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the such Assignee Lender’s compliance procedures
and applicable laws, including Federal and state securities laws; and

(iii) the processing fees described below shall have been paid.

From and after the date that the Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender under
the Credit Documents, and (y) the assignor Lender, to the extent that rights and
obligations hereunder have been assigned and delegated by it in connection with
such Lender Assignment Agreement, shall be released from its obligations
hereunder and under the other Credit Documents.

-71-

--------------------------------------------------------------------------------



Within five (5) Business Days after its receipt of notice that the Agent has
received and accepted an executed Lender Assignment Agreement, if requested by
the Assignee Lender, the Borrowers shall execute and deliver to the Agent (for
delivery to the relevant Assignee Lender) a new Note evidencing such Assignee
Lender’s assigned Loans and Commitments and, if the assignor Lender has retained
Loans and Commitments hereunder, if requested by such Lender, a replacement Note
in the principal amount of the Loans and Commitments retained by the assignor
Lender hereunder (such Note to be in exchange for, but not in payment of, the
Note then held by such assignor Lender). Each such Note shall be dated the date
of the predecessor Note. The assignor Lender shall mark each predecessor Note
“exchanged” and deliver each of them to the Borrowers. Accrued interest on that
part of each predecessor Note evidenced by a new Note, and accrued fees, shall
be paid as provided in the Lender Assignment Agreement. Accrued interest on that
part of each predecessor Note evidenced by a replacement Note shall be paid to
the assignor Lender. Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Note and in this Agreement.

Such assignor Lender or such Assignee Lender must also pay a processing fee in
the amount of $3,500 to the Agent upon delivery of any Lender Assignment
Agreement; provided, however, that no such fee shall be payable in the case of
an assignment to an Affiliate of the assignor Lender or a Related Fund with
respect to such assignor Lender; and provided, further that, in the case of
contemporaneous assignments by a Lender to more than one fund managed by the
same investment advisor (which funds are not then Lenders hereunder), only a
single such processing fee shall be payable for all such contemporaneous
assignments.

Notwithstanding anything to the contrary set forth above, (A) any Lender may
(without requesting the consent of the Borrowers or the Agent) pledge its Loans
and all or any portion of its rights in connection with this Agreement and the
Credit Documents to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank and (B) any Lender that is a fund that
invests in bank loans may (without the consent of the Borrowers or the Agent)
pledge its Loans and all or any portion of its rights in connection with this
Agreement and the Credit Documents to the holders (or to the trustees for such
holders) of obligations owed, or securities issued, by such fund as security for
such obligations or securities, provided, that any foreclosure or other exercise
of remedies by such holder (or such trustee) shall be subject to the provisions
of this Section regarding assignments in all respects. No pledge described in
the immediately preceding clause (ii) shall release such Lender from its
obligations hereunder.

(b) Participations. Any Lender may sell to one or more commercial banks or other
Persons (each of such commercial banks and other Persons being herein called a
“Participant”) participating interests in any of the Loans, Commitments, or
other interests of such Lender hereunder; provided, however, that

-72-

--------------------------------------------------------------------------------



(i) no participation contemplated in this Section shall relieve such Lender from
its Commitments or its other obligations under any Credit Document;

(ii) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

(iii) each Obligor and the Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under each
Credit Document;

(iv) no Participant, unless such Participant is an Affiliate of such Lender or
is itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action under any Credit Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (a), (b), or (f) or,
to the extent requiring the consent of such Lender, clause (c) of Section 13.1
with respect to Obligations participated in by such Participant; and

(v) the Borrowers shall not be required to pay any amount under this Agreement
that is greater than the amount which it would have been required to pay had no
participating interest been sold.

Subject to clause (v) of this Section 13.11(b), the Borrowers acknowledge and
agree that each Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8,
and 4.9, shall be considered a Lender. Each Participant shall be entitled to all
information regarding the Borrowers that has been provided to the Lender selling
the participation. Each Participant shall only be indemnified for increased
costs pursuant to Section 4.3, 4.5 or 4.6 if and to the extent that the Lender
which sold such participating interest to such Participant concurrently is
entitled to make, and does make, a claim on the Borrowers for such increased
costs. Any Lender that sells a participating interest in any Loan, Commitment or
other interest to a Participant under this Section shall indemnify and hold
harmless the Borrowers and the Agent from and against any taxes, penalties,
additions, interest or other costs or losses (including reasonable attorneys’
fees and expenses) incurred or payable by the Borrowers or the Agent as a result
of the failure of the Borrowers or the Agent to comply with its obligations to
deduct or withhold any Taxes from any payments made pursuant to this Agreement
or the relevant Credit Documents to such Lender or the Agent, as the case may
be, which Taxes would not have been incurred or payable if such Participant had
been a Non-U.S. Lender that was entitled to deliver to the Borrowers, the Agent
or such Lender, and did in fact so deliver, a duly completed and valid Form 1001
or 4224 (or applicable successor form) or Exemption Certificate entitling such
Participant to receive payments under this Agreement or the relevant Credit
Documents without deduction or withholding of any United States federal taxes.

(c) Register. The Borrowers hereby designates the Agent to serve as the
Borrowers’ agent, solely for the purpose of this Section, to maintain a register
(the “Register”) on which the Agent will record each Lender’s Commitment, the
Loans made by each Lender and the Notes evidencing such Loans, and each
repayment in respect of the principal amount of the Loans of each Lender and
annexed to which the Agent shall retain a copy of each Lender Assignment
Agreement delivered to the Agent pursuant to this Section. Failure to make any
recordation, or any error in such recordation, shall not affect any Obligor’s
Obligations in respect of such Loans or Notes. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrowers, the Agent
and the Lenders shall treat each Person in whose name a Loan and related Note is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. A Lender’s
Commitment and the Loans made pursuant thereto and the Notes evidencing such
Loans may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s Commitment or the Loans or the Notes evidencing such
Loans made pursuant thereto shall be registered in the Register only upon
delivery to the Agent of a Lender Assignment Agreement duly executed by the
assignor thereof. No assignment or transfer of a Lender’s Commitment or the
Loans made pursuant thereto or the Notes evidencing such Loans shall be
effective unless such assignment or transfer shall have been recorded in the
Register by the Agent as provided in this Section.

-73-

--------------------------------------------------------------------------------



Section 13.12 Other Transactions. Nothing contained herein shall preclude the
Agent or any other Lender from engaging in any transaction, in addition to those
contemplated by the Credit Documents, with any Borrower or any of their
Affiliates in which such Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.

Section 13.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY CREDIT DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE AGENT, THE LENDERS OR THE BORROWERS IN CONNECTION HEREWITH OR
THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE COMMONWEALTH OF
PENNSYLVANIA AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 13.2. EACH BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS.

-74-

--------------------------------------------------------------------------------



Section 13.14 Waiver of Jury Trial. THE AGENT, EACH LENDER AND EACH BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, ANY LENDER OR ANY BORROWER IN
CONNECTION THEREWITH. EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE AGENT, EACH LENDER ENTERING INTO THE CREDIT
DOCUMENTS.

Section 13.15 USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act, and each Borrower,
hereby agrees to deliver such information to the Lenders as may be requested.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

-75-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

 

 

LEAF FINANCIAL CORPORATION

 

 

By: 


/s/ Miles Herman

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Miles Herman

 

 

 

Title:

President

 

 

 

LEAF FUNDING, INC.

 

 

By: 


/s/ Robert Moskovitz

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Robert Moskovitz

 

 

 

Title:

Chief Financial Officer

 

Borrowers Signature Page

LEAF Financial Corporation Credit Agreement



--------------------------------------------------------------------------------



 

 

 

NATIONAL CITY BANK,
as Agent, Swingline Lender and as a Lender

 

 

By: 


/s/ Michael J. Labrum

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Michael J. Labrum

 

 

 

Title:

Senior Vice President

 

Lender Signature Page

LEAF Financial Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 

 

 

HSH NORDBANK AG, NEW YORK BRANCH

 

 

By: 


/s/ Edward I. Sprouil

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Edward I. Sprouil

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By: 


/s/ Ann E. Hardy

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Ann E. Hardy

 

 

 

Title:

Vice President

 

Lender Signature Page

LEAF Financial Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 

 

 

SOVEREIGN BANK

 

 

By: 


/s/ Michael J. Hassett

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Michael J. Hassett

 

 

 

Title:

Vice President

 

Lender Signature Page

LEAF Financial Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

By: 


/s/ Thomas W. Mills

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Thomas W. Mills

 

 

 

Title:

Assistant Vice President

 

Lender Signature Page

LEAF Financial Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 

 

 

COMMERCE BANK, N.A.

 

 

By: 


/s/ Gerald L. Grady

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Gerald L. Grady

 

 

 

Title:

Senior Vice President

 

Lender Signature Page

LEAF Financial Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By: 


/s/ John M. Fessick

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

John M. Fessick

 

 

 

Title:

Senior Vice President

 

Lender Signature Page

LEAF Financial Corporation Credit Agreement



--------------------------------------------------------------------------------